United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 3, 2020             Decided February 28, 2020

                         No. 19-5331

COMMITTEE ON THE JUDICIARY OF THE UNITED STATES HOUSE
                OF REPRESENTATIVES,
                      APPELLEE

                              v.

                  DONALD F. MCGAHN, II,
                      APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:19-cv-02379)


    Hashim M. Mooppan, Deputy Assistant Attorney General,
U.S. Department of Justice, argued the cause for appellant.
With him on the briefs were Mark R. Freeman, Michael S.
Raab, and Martin Totaro, Attorneys.

    Megan Barbero, Associate General Counsel, U.S. House
of Representatives, argued the cause for appellee. With her on
the briefs were Douglas N. Letter, General Counsel, Todd B.
Tatelman, Deputy General Counsel, Josephine Morse,
Associate General Counsel, Adam A. Grogg and William E.
Havemann, Assistant General Counsel, Jonathan B. Schwartz,
Attorney, and Annie L. Owens.
                               2
    Steven A. Hirsch, Justin Florence, Jamila G. Benkato, and
Cameron O. Kistler were on the brief for amici curiae
Republican Legal Experts, et al. in support of plaintiff-
appellee.

    Before: HENDERSON, ROGERS, and GRIFFITH, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

    Concurring opinion filed by Circuit Judge HENDERSON.

    Dissenting opinion filed by Circuit Judge ROGERS.

     GRIFFITH, Circuit Judge: The Committee on the Judiciary
of the House of Representatives ordered the former White
House Counsel, Donald F. McGahn, II, to testify before the
Committee. President Donald Trump instructed McGahn to
refuse, asserting that certain presidential advisers possess
“absolute     testimonial     immunity”      from     compelled
congressional process. The Committee now seeks to invoke
this court’s jurisdiction to enforce its subpoena. The
Department of Justice (DOJ), on behalf of McGahn, responds
that Article III of the Constitution forbids federal courts from
resolving this kind of interbranch information dispute. We
agree and dismiss this case.

                               I

                               A

    In May 2017, the Deputy Attorney General appointed
Special Counsel Robert Mueller to investigate whether
President Trump’s campaign coordinated with the Russian
government during the 2016 presidential election. See ROBERT
                                 3
S. MUELLER, III, REPORT ON THE INVESTIGATION INTO RUSSIAN
INTERFERENCE IN THE 2016 PRESIDENTIAL ELECTION, vol. I, at
1-2 (2019). This investigation’s scope soon expanded when the
President took several actions that “raised questions about
whether he had obstructed justice.” Id. vol. II, at 1. As part of
his investigation, the Special Counsel interviewed McGahn,
who was then the White House Counsel. McGahn witnessed
several of the President’s efforts to thwart the Special
Counsel’s investigation, including the President’s aborted
attempt to fire the Special Counsel. Id. vol. II, at 77-90, 113-20;
see also Committee Br. 6 n.3.

     On March 4, 2019, pursuing leads developed by the
Special Counsel, the Committee began an investigation into the
President’s possible “obstruction of justice, public corruption,
and other abuses of power.” J.A. 542. The Committee sent a
letter asking McGahn to turn over certain White House
documents relating to the President’s possible obstruction, but
McGahn did not comply. On April 22, the Committee issued a
duly authorized subpoena ordering McGahn to produce these
documents and to testify before the Committee on May 21.

     On May 20, McGahn’s successor as White House
Counsel, Pat A. Cipollone, informed the Committee that the
President had “directed Mr. McGahn not to appear at the
Committee’s scheduled hearing.” J.A. 304. Cipollone wrote
that the DOJ’s Office of Legal Counsel (OLC) advised him that
certain presidential aides, including McGahn, are “absolutely
immune from compelled congressional testimony with respect
to matters occurring during [their] service . . . to the President.”
J.A. 303. Cipollone enclosed the memorandum from OLC
setting forth this theory of absolute testimonial immunity. See
Testimonial Immunity Before Congress of the Former Counsel
to the President, 43 Op. O.L.C. (May 20, 2019).
                                4
     McGahn’s private attorney likewise informed the
Committee that McGahn would not testify, though he would
agree to comply with any “accommodation” reached by the
Committee and the White House. J.A. 631-32. The Committee
and the White House later reached such an accommodation
regarding the subpoenaed documents, but they could not agree
to terms for McGahn’s testimony.

                                B

     On August 7, the Committee sued McGahn in the District
Court for the District of Columbia, claiming that McGahn
“enjoys no absolute immunity from appearing before the
Judiciary Committee.” Compl. ¶ 111, J.A. 63. The Committee
alleged that McGahn’s refusal to testify frustrated its efforts to
“determin[e] whether to approve articles of impeachment”
against the President, “assess the need for remedial
legislation,” and “conduct oversight of DOJ.” Id. ¶ 10, J.A. 17.
The Committee asked the court to declare that McGahn’s
refusal to appear at all was “without legal justification,” and to
enjoin McGahn “to appear and testify forthwith.” Id. at 53, J.A.
64.

    The parties filed cross-motions for summary judgment.
The district court granted the Committee’s motion and denied
McGahn’s. Mem. Op. at 118, J.A. 966.

    The district court first rejected DOJ’s threshold arguments,
concluding that (1) the court had subject-matter jurisdiction
under 28 U.S.C. § 1331, id. at 41-45, J.A. 889-93; (2) the
dispute was justiciable because it raised “garden-variety legal
questions that the federal courts address routinely and are well-
equipped to handle,” id. at 47-48, J.A. 895-96; (3) the
Committee had Article III standing because it “alleged an
actual and concrete injury to its right to compel information,”
                                5
id. at 75, J.A. 923; and (4) the Committee possessed an implied
cause of action under Article I of the Constitution, id. at 77-81,
J.A. 925-29.

    On the merits, the district court rejected DOJ’s assertion
of absolute testimonial immunity and ordered McGahn to
appear before the Committee. Id. at 89-118, J.A. 937-66. The
court concluded that presidential aides “who have been
subpoenaed for testimony by an authorized committee of
Congress must appear.” Id. at 116, J.A. 964. Only then may an
aide assert “any legally applicable privilege in response to the
questions asked of them.” Id. McGahn timely appealed.

                                C

     The House of Representatives has since passed two
articles of impeachment against the President. H.R. Res. 755,
116th Cong. (2019). The first article charges the President with
“abuse of power”; the second with “obstruction of Congress.”
Although the second article does not mention McGahn
expressly, it alleges that the President unlawfully directed
officials “not to comply with” congressional subpoenas and
asserts that these directives “were consistent with President
Trump’s previous efforts to undermine United States
Government investigations into foreign interference in United
States elections.” Id. at 6-8. The Senate voted to acquit the
President on February 5. See 166 CONG. REC. S936-39 (daily
ed. February 5, 2020).

     The Committee also issued a report detailing the
President’s alleged wrongdoing, see H.R. REP. NO. 116-346
(2019), that explains the Committee’s continued interest in
McGahn’s testimony. Specifically, the Committee explained
that it intended to use McGahn’s testimony “in a Senate trial
on these articles of impeachment” and to continue investigating
                                6
“President Trump’s obstruction of the Special Counsel.” Id. at
159 n.928; see also Committee Suppl. Br. 5-8. If the
Committee obtains McGahn’s testimony, it may “consider[]
whether to recommend new articles of impeachment.” Id. at 7.
The Committee also claims that it needs McGahn’s testimony
“for pressing legislative and oversight purposes,” including the
consideration of certain legislation. Id. at 8-9.

                                II

     When a litigant asks a federal court to resolve a dispute,
the Constitution requires that court first to decide whether the
matter is a “Case” or “Controversy” within the meaning of
Article III. This limitation is essential to the democratic
structure of the Constitution enacted by “We the People” in
1789. U.S. CONST. pmbl. Compared to Congress and the
President, unelected and unaccountable federal judges sit at the
furthest remove from the citizenry. To the Framers, “[n]o
liberty was more central than the people’s liberty to govern
themselves under rules of their own choice.” AKHIL REED
AMAR, AMERICA’S CONSTITUTION: A BIOGRAPHY 10 (2005).
And those rules must be made by the people’s politically
accountable representatives, not by life-tenured judges. Article
III comes third for a reason; if Congress is “first among
equals,” the judiciary is last. Id. at 208.

     To protect the elected branches from undue interference,
Article III carefully circumscribes the jurisdiction of the courts.
See Antonin Scalia, The Doctrine of Standing as an Essential
Element of the Separation of Powers, 17 SUFFOLK U. L. REV.
881, 881 (1983) (Article III prevents the “overjudicialization
of the processes of self-governance”). If federal courts had
power to answer “every question under the constitution,” they
could reach “almost every subject proper for legislative
discussion and decision.” DaimlerChrysler Corp. v. Cuno, 547
                                7
U.S. 332, 341 (2006) (quoting 4 PAPERS OF JOHN MARSHALL
95 (C. Cullen ed. 1984) (emphasis omitted)). The separation of
powers “could exist no longer, and the other departments
would be swallowed up by the judiciary.” Id. Our government
would become one not of laws, but of lawyers.

     Of course, judicial exposition of the Constitution’s
meaning is an “indispensable feature of our constitutional
system,” Cooper v. Aaron, 358 U.S. 1, 18 (1958), but Article
III grants federal courts “‘Power’ to resolve not questions and
issues but ‘Cases’ or ‘Controversies,’” Ariz. Christian Sch.
Tuition Org. v. Winn, 563 U.S. 125, 132 (2011) (quoting U.S.
CONST. art. III). We may not disregard this limitation simply to
“settle” a dispute “for the sake of convenience and efficiency.”
Raines v. Byrd, 521 U.S. 811, 820 (1997).

     “Standing to sue is a doctrine rooted in the traditional
understanding of a case or controversy.” Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1547 (2016). Given the separation-of-powers
principles animating Article III, standing analysis is “especially
rigorous” when we are asked to decide whether the action of
“one of the other two branches of the Federal Government was
unconstitutional.” Raines, 521 U.S. at 819-20. Accordingly, we
must ask whether adjudicating the dispute is “consistent with a
system of separated powers” and whether the claim is
“traditionally thought to be capable of resolution through the
judicial process.” Allen v. Wright, 468 U.S. 737, 752 (1984)
(internal quotation marks omitted); see also Rucho v. Common
Cause, 139 S. Ct. 2484, 2494 (2019); Raines, 521 U.S. at 818-
20; Flast v. Cohen, 392 U.S. 83, 97 (1968). This interbranch
quarrel satisfies neither condition. See Part II.A (separation-of-
powers principles); Part II.B (history). And even Congress—
from the statutes it has passed—seems to agree that suits like
this one do not belong in federal court. See Part II.C.
                               8
                               A

                               1

     The Committee’s suit asks us to settle a dispute that we
have no authority to resolve. The Constitution does not vest
federal courts with some “amorphous general supervision of
the operations of government.” Raines, 521 U.S. at 829
(internal quotation marks omitted); Youngstown Sheet & Tube
Co. v. Sawyer, 343 U.S. 579, 594 (1952) (Frankfurter, J.,
concurring) (“The Framers, however, did not make the
judiciary the overseer of our government.”). Instead, as Chief
Justice Marshall explained, federal courts sit “to decide on the
rights of individuals.” Marbury v. Madison, 5 U.S. (1 Cranch)
137, 170 (1803) (emphasis added). To that end, we lack
authority to resolve disputes between the Legislative and
Executive Branches until their actions harm an entity “beyond
the [Federal] Government.” Raines, 521 U.S. at 834 (Souter, J.,
concurring in the judgment). Without such a harm, any dispute
remains an intramural disagreement about the “operations of
government” that we lack power to resolve.

     In this case, the Committee’s dispute with the Executive
Branch is unfit for judicial resolution because it has no bearing
on the “rights of individuals” or some entity beyond the federal
government. Marbury, 5 U.S. at 170. The Committee is not a
private entity seeking vindication of its “constitutional rights
and liberties . . . against oppressive or discriminatory
government action.” Raines, 521 U.S. at 829 (internal
quotation marks omitted). Nor does the Committee seek the
“production or nonproduction of specified evidence . . . in a
pending criminal case”—the “kind of controversy” threatening
individual liberty that “courts traditionally resolve.” United
States v. Nixon, 418 U.S. 683, 696-97 (1974).
                               9
     Instead, the Committee claims that the Executive Branch’s
assertion of a constitutional privilege is “obstructing the
Committee’s investigation.” Committee Br. 15. That
obstruction may seriously and even unlawfully hinder the
Committee’s efforts to probe presidential wrongdoing, but it is
not a “judicially cognizable” injury. Raines, 521 U.S. at 819;
Summers v. Earth Island Inst., 555 U.S. 488, 492 (2009)
(“[T]he traditional role of Anglo-American courts . . . is to
redress or prevent actual or imminently threatened injury to
persons caused by private or official violation of law.”);
Raines, 521 U.S. at 833 (Souter, J., concurring in the judgment)
(“[A] dispute involving only officials . . . who serve in the
branches of the National Government lies far from . . . the
conceptual core of the case-or-controversy requirement.”). If
the law were otherwise, then the branches’ mere assertions of
institutional harms would compel us to resolve generalized
disputes about the “operations of government.” Id. at 829
(majority opinion) (internal quotation marks omitted). But as
the Supreme Court has repeatedly made clear, the Constitution
denies us that role.

                               2

     The Constitution imposes limitations on the “judicial
Power” for good reason. Interbranch disputes are deeply
political and often quite partisan. Compare, e.g., Comm. on
Oversight & Gov’t Reform v. Holder, 979 F. Supp. 2d 1
(D.D.C. 2013), with Sandra Hernandez, Partisan Politics
Plague Probe of “Fast and Furious,” L.A. TIMES (Mar. 29,
2012). By restricting the role of the judiciary, Article III
preserves the “public confidence” in the federal courts by
preventing “[r]epeated and essentially head-on confrontations
between the life-tenured branch and the representative
branches of government.” Valley Forge Christian Coll. v. Ams.
United for Separation of Church & State, Inc., 454 U.S. 464,
                              10
474 (1982) (internal quotation marks omitted). If we throw
ourselves into “a power contest nearly at the height of its
political tension,” Raines, 521 U.S. at 833 (Souter, J.,
concurring in the judgment), we risk seeming less like neutral
magistrates and more like pawns on politicians’ chess boards.

     In this case, the dangers of judicial involvement are
particularly stark. Few cases could so concretely present a
direct clash between the political branches. The Committee
opened an investigation into possible presidential wrongdoing,
which culminated in articles of impeachment against the
President. The Committee claims that, in furtherance of this
investigation, McGahn must testify about events that occurred
during his tenure as White House Counsel. Meanwhile, the
President denies all wrongdoing, and he has instructed
McGahn not to testify.

     The branches are thus locked in a bitter political
showdown that raises a contentious constitutional issue: The
Committee claims an absolute right to McGahn’s testimony,
and the President claims an absolute right to refuse it. We
cannot decide this case without declaring the actions of one or
the other unconstitutional, and “occasions for constitutional
confrontation . . . should be avoided whenever possible.”
Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 389-90
(2004) (internal quotation marks and alterations omitted).
Indeed, the House cited the Executive Branch’s litigating
position in this very case in support of its “obstruction of
Congress” article of impeachment. See H.R. REP. NO. 116-346,
at 155 & n.906. In turn, the White House Counsel cited the
Committee’s litigating position in the President’s defense. See
Trial Memorandum of President Donald J. Trump, In
Proceedings Before the United States Senate 49, 53 (Jan. 20,
2020).
                              11
     Judicial entanglement in the branches’ political affairs
would not end here. If the Committee can enforce this
subpoena in the courts, chambers of Congress (and their duly
authorized committees) can enforce any subpoena. Though
momentous, the legal issue in this case is quite narrow: whether
the President may assert absolute testimonial immunity on
behalf of McGahn. But future disagreements may be
complicated and fact-intensive, and they will invariably put us
in the “awkward position of evaluating the Executive’s claims
of confidentiality and autonomy,” Cheney, 524 U.S. at 389,
against Congress’s need for information, e.g., Trump v. Mazars
USA, LLP, 940 F.3d 710 (D.C. Cir. 2019), cert. granted, 140
S. Ct. 660 (2019).

     In such disputes, we would have few authorities to guide
us—sparse constitutional text, no statute, a handful of out-of-
context cases, and a set of more-or-less ambiguous historical
sources. Cf. Youngstown, 343 U.S. at 634 (Jackson, J.,
concurring) (“A judge . . . may be surprised at the poverty of
really useful and unambiguous authority applicable to concrete
problems of executive power.”). We would be forced to
supervise the branches, scrutinize their asserted constitutional
interests, and elaborate a common law of congressional
investigations. Article III confines us to the “proper—and
properly limited—role of the courts in a democratic society,”
Summers, 555 U.S. at 492-93 (internal quotation marks
omitted), and that constraint precludes us from becoming an
ombudsman for interbranch information disputes.

     We needn’t speculate. Just one day after the district court
issued its order in this case, the House Committee on Oversight
and Reform sued to enforce congressional subpoenas against
the Attorney General and the Secretary of Commerce. See
Complaint, Comm. on Oversight & Reform v. Barr, No. 19-cv-
3557 (D.D.C. Nov. 26, 2019), Dkt. No. 1. The Oversight
                              12
Committee seeks documents related to yet another politically
charged dispute: the administration’s decision to add a
citizenship question to the census. See id. at 83-84; Catie
Edmondson, House Committee Sues Barr and Ross Over 2020
Census Documents, N.Y. TIMES (Nov. 26, 2019).

     Or simply consider this case. If we order McGahn to
testify, what happens next? McGahn, compelled to appear,
asserts executive privilege in response to the Committee’s
questions. The Committee finds those assertions baseless. In
that case, the Committee assures us, it would come right back
to court to make McGahn talk. See Oral Arg. Tr. 60:25-61:1.
The walk from the Capitol to our courthouse is a short one, and
if we resolve this case today, we can expect Congress’s lawyers
to make the trip often.

                              3

     Extending our jurisdiction beyond the constitutional
boundary would also displace the long-established process by
which the political branches resolve information disputes. The
Constitution “contemplates that practice will integrate the
dispersed powers into a workable government,” Youngstown,
343 U.S. at 635 (Jackson, J., concurring), and the political
branches have long resolved most of their differences through
“negotiation and accommodation,” Josh Chafetz, Executive
Branch Contempt of Congress, 76 U. CHI. L. REV. 1083, 1132
(2009); see also Neal Devins, Congressional-Executive
Information Access Disputes: A Modest Proposal—Do
Nothing, 49 ADMIN. L. REV. 109 (1996); Irving Younger,
Congressional Investigations and Executive Secrecy: A Study
in the Separation of Powers, 20 U. PITT. L. REV. 755 (1959).
Sometimes negotiations fail, see History of Refusals by
Executive Branch Officials to Provide Information Demanded
by Congress, 6 Op. O.L.C. 751 (1982), but for almost two
                               13
centuries, neither branch thought to “submit[] their disputes to
the courts,” Chafetz, supra, at 1146-47.

     The absence of a judicial remedy doesn’t render Congress
powerless. Instead, the Constitution gives Congress a series of
political tools to bring the Executive Branch to heel. See
Goldwater v. Carter, 444 U.S. 996, 1004 (1979) (opinion of
Rehnquist, J.) (noting that the “coequal branches of our
Government” have “resources available to protect and assert
[their] interests”). Congress (or one of its chambers) may hold
officers in contempt, withhold appropriations, refuse to
confirm the President’s nominees, harness public opinion,
delay or derail the President’s legislative agenda, or impeach
recalcitrant officers. See Chafetz, supra, at 1152-53; see also
H.R. Res. 755, 116th Cong., at 6 (2019) (impeaching President
Trump for “obstruction of Congress”). And Congress can wield
these political weapons without dragging judges into the fray.

     Adjudicating these disputes would displace this flexible
system of negotiation, accommodation, and (sometimes)
political retaliation with a zero-sum game decided by judicial
diktat. The Constitution enjoins the branches to conduct their
business with “autonomy but reciprocity.” Youngstown, 343
U.S. at 635 (Jackson, J., concurring). But why compromise
when the federal courts offer the tantalizing possibility of total
victory? And why would the Executive Branch negotiate if it
can force litigation and “delay compliance for years”? Chafetz,
supra, at 1154. Letting political fights play out in the political
branches might seem messy or impractical, but democracy can
be a messy business, and federal courts are ill-equipped to
micromanage sprawling and evolving interbranch information
disputes. Cf. Youngstown, 343 U.S. at 635 (Jackson, J.,
concurring) (“The actual art of governing under our
Constitution does not and cannot conform to judicial
                               14
definitions of the power of any of its branches.”). Perhaps that’s
why these lawsuits were unheard-of for almost two centuries.

     To be sure, as the Committee notes, courts in this circuit
have agreed to resolve a handful of interbranch information
disputes beginning in the 1970s. See Committee Br. 17-20;
United States v. AT&T, 551 F.2d 384, 391 (D.C. Cir. 1976)
(“AT&T I”); Senate Select Comm. on Presidential Campaign
Activities v. Nixon, 498 F.2d 725 (D.C. Cir. 1974) (“Senate
Select Comm.”); Holder, 979 F. Supp. 2d at 1; Comm. on the
Judiciary v. Miers, 558 F. Supp. 2d 53 (D.D.C. 2008). But as
we explain below, the legal basis for that practice is dubious,
see infra Part III.C; Chafetz, supra, at 1154 (“The courts have
never offered a persuasive reason why a congressional
subpoena to an executive branch official is a matter of which
the judiciary can properly take notice.”), and the innovations of
the 1970s shouldn’t displace the established practice of the
1790s.

                                B

     Speaking of history: Past practice leads to the same
conclusion as these separation-of-powers principles. The
Supreme Court has said—time and again—that an Article III
case or controversy must be one that is “traditionally thought
to be capable of resolution through the judicial process.” Allen,
468 U.S. at 752 (internal quotation marks omitted); see also
Rucho, 139 S. Ct. at 2494; Summers, 555 U.S. at 492; Raines,
521 U.S. at 819; Nixon, 418 U.S. at 696; Flast, 392 U.S. at 97;
Youngstown, 343 U.S. at 594 (Frankfurter, J., concurring)
(“Judicial power can be exercised only as to matters that were
the traditional concern of the courts at Westminster.”). In this
case, the history cuts decisively against the Committee. Neither
interbranch disputes (in general) nor interbranch information
                              15
disputes (in particular) have traditionally been resolved by
federal courts.

                               1

     Begin with interbranch disputes in general. In Raines v.
Byrd, six Members of Congress sued to challenge the
constitutionality of the Line Item Veto Act, which authorized
the President to “cancel” spending provisions in appropriations
statutes. 521 U.S. at 814-15. The Supreme Court concluded
that the “individual members of Congress” lacked standing,
attaching “some importance to the fact that [the congressmen]
ha[d] not been authorized to represent their respective Houses
of Congress.” Id. at 829-30. But of special significance here,
the Court noted that the Members’ attempt to litigate against
the Executive Branch was “contrary to historical experience.”
Id. at 829.

     That historical conclusion is critical. In “analogous
confrontations between one or both Houses of Congress and
the Executive Branch,” the Court reasoned, “no suit was
brought on the basis of claimed injury to official authority or
power.” Id. at 826. But if, as the Members argued, the
Constitution countenanced suits based on “diminution of . . .
official power,” then President Andrew Johnson could have
challenged the Tenure of Office Act, which prevented him
from removing Senate-confirmed officers “without the consent
of the Senate.” Id. at 826-27. Or a President could have
challenged the for-cause removal provision for the Post Office
Department (enacted in 1872) long before the Supreme Court
adjudicated its constitutionality in Myers v. United States, 272
U.S. 52 (1926). See Raines, 521 U.S. at 827-28.

     But the branches never brought these kinds of suits.
Instead, the Supreme Court only ever resolved these
                               16
interbranch skirmishes after one branch’s allegedly
unconstitutional actions harmed the concrete interests of
private actors. See Raines, 521 U.S. at 826-28. In INS v.
Chadha, for instance, the Supreme Court found that Chadha,
an immigrant, had standing to challenge the one-House
legislative veto because success on the merits would entitle him
to “cancell[ation]” of a “deportation order against [him].” 462
U.S. 919, 936 (1983); see also Buckley v. Valeo, 424 U.S. 1, 12
n.10 (1976) (challenge to the Federal Election Campaign Act
by parties raising separation-of-powers problems with “an
agency designated to adjudicate their rights” and by
organizations asserting unlawful “compelled disclosure” “on
behalf of [their] members”); The Pocket Veto Case, 279 U.S.
655, 673 (1929) (challenge to President Coolidge’s pocket veto
by “Indian tribes” that “filed a petition in the Court of Claims
setting up certain claims in accordance with the terms of the
bill”).

     Since Raines, the Supreme Court has adjudicated other
major separation-of-powers cases, but not one of them arose
out of a pure interbranch dispute. E.g., Zivotofsky v. Kerry, 576
U.S. 1 (2015); NLRB v. Noel Canning, 573 U.S. 513 (2014);
Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561
U.S. 477 (2010). Instead, every single one of these decisions
implicated the concrete rights of private actors. Raines
reasoned that the abject absence of interbranch lawsuits meant
that adjudicating one would be “contrary to historical
experience,” 521 U.S. at 829, and history hasn’t changed since.

                               2

      Lawsuits to resolve interbranch information disputes,
likewise, have few historical antecedents. The Committee’s
first example of a suit by a chamber of Congress to enforce a
subpoena against the Executive Branch comes from 1974. See
                                17
Senate Select Comm., 498 F.2d at 725. And the Committee’s
earliest case is its only appellate precedent for such a suit. See
also TODD GARVEY, CONG. RESEARCH SERV., R45983,
CONGRESSIONAL ACCESS TO INFORMATION IN AN
IMPEACHMENT INVESTIGATION 21 (2019) (“[N]either Congress
nor the President appears to have turned to the courts to resolve
an investigative dispute until the 1970s.”); Chafetz, supra, at
1083-84 (similar).

     But interbranch information disputes long predate Senate
Select Committee. For instance, in 1794, President Washington
withheld papers that “in [his] judgment, for public
considerations, ought not to be communicated.” History of
Refusals by Executive Branch Officials to Provide Information
Demanded by Congress, 6 Op. O.L.C. 751, 752-53 (1982)
(internal quotation marks omitted). Likewise, many other
Presidents refused to give information to one of the chambers
of Congress. E.g., id. at 751-81 (listing refusals of Presidents
Adams, Jefferson, Monroe, Lincoln, Theodore Roosevelt,
Franklin Roosevelt, Truman, Carter, and Reagan, among
others). And yet, as the Committee concedes, none of these
refusals resulted in a “suit[] to enforce subpoenas before the
mid-1970s.” Committee Br. 26.

     That concession seriously undermines the Committee’s
case. In Raines, the Court knew that our circuit allowed
legislators to bring lawsuits alleging “injury to their
institutional power as legislators,” 521 U.S. at 820 n.4; see also
infra Part III.C, but the Court still concluded that such litigation
was “contrary to historical experience,” id at 829. So too here,
a single appellate precedent from 1974 cannot establish
historical bona fides for the Committee’s suit.

    Indeed, in every litigated information dispute since Raines,
the Executive Branch has argued that these information
                               18
disputes have no place in federal court. In Holder, the Obama
Administration argued that congressional committees could
not “circumvent [the] historical . . . process of negotiation and
accommodation by seeking resolution of [an] inherently
political dispute in federal court.” See Mem. in Supp. of Def.’s
Mot. to Dismiss at 30, Comm. on Oversight & Reform v.
Holder, No. 12-cv-1332 (D.D.C. Oct. 15, 2012), Dkt. No. 13-
1. Likewise, in Miers, the Bush Administration claimed that
federal courts lacked jurisdiction to resolve these disputes,
arguing that the branches had “for centuries” followed a
“political accommodation process” to “resolv[e] inter-branch
disputes over requests for information.” See Mem. in Supp. of
Def.’s Mot. to Dismiss at 24, Comm. on the Judiciary v. Miers,
No. 08-cv-0409 (D.D.C. May 9, 2008), Dkt. No. 16-1.
Principles and practice thus agree: The Committee may not
invoke the jurisdiction of the federal courts to enforce its
subpoena.

                               C

     Congress seems to agree, too. The current statutory regime
for enforcement of congressional subpoenas reflects
Congress’s judgment that information disputes between the
political branches do not belong in federal court. Under this
regime, only the Senate—and not the House—has statutory
authority to enforce a subpoena in federal court. See 2 U.S.C.
§ 288d; In re U.S. Senate Permanent Subcomm. on
Investigations, 655 F.2d 1232, 1238 & n.28 (D.C. Cir. 1981).
What is more, Congress expressly excluded federal jurisdiction
over suits involving Executive Branch assertions of
“governmental privilege.” 28 U.S.C. § 1365(a).

    The obvious effect of section 1365(a)’s carve-out is to
keep interbranch information disputes like this one out of court.
Indeed, the legislative history confirms what the statute’s plain
                               19
text says. As the sponsors of a Senate bill amending section
1365 explained, the law’s “purpose is to keep disputes between
the executive and legislative branches out of the courtroom.”
142 Cong. Rec. 19412 (1996) (statement of Sen. Specter); see
also id. at 19413 (statement of Sen. Levin) (explaining that the
provision “seeks to keep interbranch disputes out of the
courtroom”). The Committee asks us to decide this case, but
Congress expresses its will through statutes—not through the
litigating positions of one part of one half of the bicameral
body. We will not second-guess the judgment of Congress at
the Committee’s behest, and the absence of congressional
authorization is the third strike against the Committee’s case.

                             ***

     We conclude that separation-of-powers principles and
historical practice compel us to dismiss for lack of jurisdiction
the Committee’s suit to enforce a congressional subpoena
against the Executive Branch.

                               III

     The Committee (and the district court’s opinion) rely on
three core arguments to the contrary. First, the Committee
attempts to frame the case as a run-of-the-mill dispute about
the effect of a duly issued subpoena—the kind of “legal
question” that courts have long adjudicated. Committee Br. 10,
17-20, 23-25. Second, relying largely on Arizona State
Legislature v. Arizona Independent Redistricting Commission,
135 S. Ct. 2652 (2015), the Committee argues that it may assert
an “institutional injury” to satisfy Article III, even in a suit
against the Executive Branch. Committee Br. 20-23. Third, the
Committee insists that circuit precedent before Raines requires
that we resolve this dispute. Committee Br. 17-20. None of
these arguments is persuasive.
                               20

                                A

     Seeking to minimize the significant separation-of-powers
concerns raised by this suit, the Committee—like the district
court—describes this matter as nothing more than a “garden-
variety” information dispute that “federal courts address
routinely.” Mem. Op. at 47-48, J.A. 895-96; see also
Committee Br. 24-25.

     Not so. As even the district court acknowledged, “for two
hundred years after the Founding[,] lawsuits between the
Congress and the Executive branch did not exist, even though
disputes between the Legislative and Executive Branches over
congressional requests for information have arisen since the
beginning of the Republic.” Mem. Op. at 51, J.A. 899
(emphasis added) (internal quotation marks omitted). But the
district court discounted this history. It saw no reason to
distinguish disputes “between [the] branches of government”
from those “between Congress and an individual party.” Id. at
54, J.A. 902.

     By focusing on the abstract legal question presented while
ignoring the parties’ identities, the district court gave short
shrift to the separation-of-powers principles at stake. In the
district court’s view, “[j]urisdiction exists because the
Judiciary Committee’s claim presents a legal question, and it is
‘emphatically’ the role of the Judiciary to say what the law is.”
Id. at 4, J.A. 852 (citing Marbury, 5 U.S. at 177). But that’s not
how Article III works. “The Federal Judiciary is vested with
the ‘Power’ to resolve not questions and issues but ‘Cases’ or
‘Controversies.’” Ariz. Christian Sch. Tuition Org., 563 U.S. at
132. We resolve legal questions “in the course of carrying out
the judicial function of deciding cases,” DaimlerChrysler
Corp., 547 U.S. at 340, not the other way around. Were it
                               21
otherwise, there would be no prohibition on advisory opinions;
no doctrines on standing, ripeness, or mootness.

    The Committee and the district court thus ask the wrong
question: Have we resolved this type of legal issue before?
Article III compels us to ask instead: Have we resolved this
type of case or controversy before?

     Here, the answer is clearly no. First, the Committee
gestures at instances in which federal courts have resolved
disputes over executive privilege. “For more than two hundred
years,” the Committee argues, “courts have adjudicated the
Executive’s legal obligations to respond to subpoenas.”
Committee Br. 24. But those cases arose out of efforts to
enforce judicial subpoenas in criminal cases—not, as here,
congressional subpoenas. See Nixon, 418 U.S. at 683; United
States v. Burr, 25 F. Cas. 30, 34 (C.C.D. Va. 1807) (Marshall,
C.J.); In re Sealed Case, 121 F.3d 729 (D.C. Cir. 1997).

     In United States v. Nixon, for instance, the Supreme Court
resolved President Nixon’s claims of executive privilege
against a subpoena issued by a district court. That case was
clearly within a federal court’s power to adjudicate; it involved
a subpoena issued under the court’s own authority in the
“regular course of a federal criminal prosecution.” Nixon, 418
U.S. at 697. Indeed, the Supreme Court reiterated that “the
primary constitutional duty of the Judicial Branch [is] to do
justice in criminal prosecutions.” Id. at 707; see also Cheney,
542 U.S. at 384 (“The distinction Nixon drew between criminal
and civil proceedings is not just a matter of formalism.”).
Unlike Nixon, this case involves an effort to enforce a
congressional subpoena lacking the same impact on the rights
of private actors.
                               22
     Second, federal courts also have considered the
permissibility of congressional subpoenas, but such cases arose
in three discrete procedural contexts different from this one: (1)
prosecutions for criminal contempt of Congress, see, e.g.,
Watkins v. United States, 354 U.S. 178 (1957); 2 U.S.C.
§§ 192-194; (2) applications for writs of habeas corpus, see,
e.g., McGrain v. Daugherty, 273 U.S. 135 (1927); and (3) civil
suits affecting the rights of private parties, see, e.g., Kilbourn
v. Thompson, 103 U.S. 168 (1880); Mazars, 940 F.3d at 710.
Like subpoenas issued in the context of a criminal prosecution,
and unlike this litigation, all three of these settings directly
implicate the “rights of individuals,” Marbury, 5 U.S. at 170,
and thus fall within the heartland of federal jurisdiction.

                                B

     The Committee next asserts that it has suffered an
“institutional injury” that gives it standing to pursue this suit.
Committee Br. 15. The Committee argues that the House
possesses the “sole Power of Impeachment,” along with a
broad power to investigate. See U.S. CONST. art. I, § 2, cl. 5
(impeachment); Eastland v. U.S. Servicemen’s Fund, 421 U.S.
491, 504-06 (1975) (investigations). In turn, the House
delegated to the Committee the authority “to conduct
investigations and issue subpoenas.” Committee Br. 15-16.
McGahn’s refusal to appear impedes that investigation, so the
Committee concludes that it “has alleged an actual and
concrete injury to its right to compel information.” Id. at 15.

     The Committee’s argument fails. Its seemingly
straightforward theory is incompatible with the Supreme
Court’s case law on legislative standing. Worse, the theory
lacks a sensible limiting principle.
                               23
     The Committee claims that Arizona State Legislature, 135
S. Ct. at 2652, “puts to rest any notion that a legislative
body . . . lacks standing to redress an injury to its rights and
powers.” Committee Br. 21. There, the Supreme Court held
that a state legislature had Article III standing to assert an
“institutional injury” to its redistricting powers under the
Constitution’s Election Clause. Ariz. State Legislature, 135
S. Ct. at 2664-65. If the Arizona State Legislature had standing
to sue there, the Committee argues, then surely the Committee
has standing to sue here.

    We reject the Committee’s extension of Arizona State
Legislature to this very different dispute. For one thing, the
Court made abundantly clear that its decision did “not touch or
concern” the question presented here: “whether Congress has
standing to bring a suit against the President.” Id. at 2665 n.12.
The Court acknowledged that a suit between components of the
federal government would raise “separation-of-powers
concerns absent [in suits involving state legislatures].” Id.

     In any event, the Committee’s reading of Arizona State
Legislature is also flatly inconsistent with Raines. True, that
decision’s specific holding is that “individual legislators . . .
seeking to advance an institutional interest” lack standing.
Committee Br. 20. But Raines says much more, and its
reasoning forecloses the Committee’s theory. As explained
above, “confrontations between one or both Houses of
Congress and the Executive Branch” were never resolved “on
the basis of claimed injury to official authority or power.”
Raines, 521 U.S. at 826. It wasn’t just Members of Congress
that never sued; Congress itself never sued either. We decline
the Committee’s invitation to treat Raines’s reasoning as dicta,
but to read Arizona State Legislature to hold what the Court
expressly said it did not.
                                24
    The Committee’s theory of institutional injury is also
boundless. If one component of the federal government may
assert an institutional injury against another, the Committee’s
theory sweeps in a huge number of seemingly nonjusticiable
claims. See Barnes v. Kline, 759 F.2d 21, 44-47 (D.C. Cir.
1985) (Bork, J., dissenting), vacated sub nom. Burke v. Barnes,
479 U.S. 361 (1987).

      Consider some possible suits: The House could sue the
Senate for “adjourn[ing] for more than three days” “without
[its] Consent,” U.S. CONST. art. I, § 5, cl. 4, or for violating the
House’s prerogative to originate “Bills for raising Revenue,”
id. § 7, cl. 1. Congress could sue the President for failing to
“from time to time give . . . Information of the State of the
Union,” id. art. II, § 3, cl. 1, or for engaging in armed conflict
in violation of the Declare War Clause, id. art. I, § 8, cl. 11.
And why stop with the federal government? Congress could
sue a State for “lay[ing] any Duty of Tonnage” or “enter[ing]
into any Agreement or Compact with Another State” without
“the Consent of Congress.” Id. art. I, § 10, cl. 3.

     Perhaps enterprising litigants could distinguish these other
institutional injuries from the House’s interest in
investigations, but even then the Committee’s argument fares
no better: Either the Committee’s asserted “institutional injury”
is sui generis—a ticket good for one ride only—or its theory
throws open the courthouse doors to lawsuits that seem not to
belong. We reject the Committee’s extension of Arizona State
Legislature to suits between the Legislative and Executive
Branches.

                                 C

     The Committee also relies on our circuit precedent. In the
past, the Committee’s standing claims would have fared better
                              25
under our case law, but not so today. Beginning in 1974, the
D.C. Circuit experimented with an expansive view of
legislative standing, permitting even individual Members of
Congress to assert institutional injuries against the Executive
Branch. See, e.g., Moore v. U.S. House of Representatives, 733
F.2d 946, 951 (D.C. Cir. 1984) (suit alleging a violation of the
Origination Clause); Goldwater v. Carter, 617 F.2d 697, 702
(D.C. Cir. 1979) (en banc) (suit alleging a violation of the
Treaty Clause), vacated, 444 U.S. 996 (1979); Kennedy v.
Sampson, 511 F.2d 430, 435-36 (D.C. Cir. 1974) (suit
challenging a pocket veto); see also Raines, 521 U.S. at 820 n.4
(collecting cases).

     Since Raines, however, we have three times considered
and three times rejected efforts to assert congressional
standing. See Blumenthal v. Trump, No. 19-5237, slip op. (D.C.
Cir. Feb. 7, 2020) (per curiam); Campbell v. Clinton, 203 F.3d
19 (D.C. Cir. 2000); Chenoweth v. Clinton, 181 F.3d 112 (D.C.
Cir. 1999). Although we have never formally overruled our
earlier legislative-standing cases, Raines’s reasoning casts
serious doubt on their continued vitality. Nevertheless, the
Committee argues that three of our pre-Raines decisions
compel a conclusion that the Committee has standing: AT&T I,
551 F.2d at 391; United States v. AT&T, 567 F.2d 121 (D.C.
Cir. 1977) (“AT&T II”); and Senate Select Committee, 498 F.2d
at 725. None of these cases authorizes the Committee’s suit.

     In AT&T I, a House subcommittee issued a subpoena to
AT&T instructing it to turn over certain national-security
documents arising out of an executive-branch wiretapping
program. 551 F.2d at 385-86. After negotiations between the
subcommittee and the Executive Branch broke down, DOJ
filed suit, seeking an injunction to prevent AT&T from
releasing the documents. Id. at 387. The subcommittee
authorized a member of the House to intervene as a defendant,
                               26
and we concluded that “the House as a whole has standing to
assert its investigatory power, and can designate a member to
act on its behalf.” Id. at 387, 391. The Committee seizes on this
language, claiming that McGahn’s argument that it lacks
standing is foreclosed by circuit precedent.

     The Committee is wrong. First, the entire analysis of the
House’s standing to intervene in AT&T I consists of a single
sentence, followed by no citations. “[D]rive-by jurisdictional
rulings of this sort” typically “have no precedential effect.”
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91 (1998).

     Second, Raines casts serious doubt on this circuit’s line of
cases that freely dispensed legislative standing. See
Chenoweth, 181 F.3d at 117 n.* (concluding that Raines left
“no room for the broad theory of legislative standing that we
adopted in Moore and Kennedy”). As discussed, Raines’s
emphasis on separation-of-powers issues and “historical
practice,” 521 U.S. at 826-29, compels the conclusion that we
lack jurisdiction to consider lawsuits between the Legislative
and Executive Branches. Indeed, the Raines Court knew that
we had authorized Members of Congress to “assert injury to
their institutional power as legislators,” id. at 820 n.4, but the
Court still concluded that “no suit was brought on the basis of
claimed injury to official authority or power,” id. at 826
(emphasis added). The Court’s historical analysis thus
discounted our brief forays into legislative standing, and we are
accordingly hesitant to find standing based solely on AT&T I.

     Third, AT&T I is distinguishable. Before Raines, we kept
“distinct our analysis of standing and our consideration of the
separation of powers issues raised when a legislator [brought]
a lawsuit concerning a legislative or executive act.”
Chenoweth, 181 F.3d at 114 (emphases added). In other words,
a holding that Congress had standing was not necessarily a
                               27
holding that the case was justiciable. But in Raines, the
Supreme Court was “unmoved by [our circuit’s] concern . . .
that the separation of powers issues would distort [the] standing
analysis.” Id. at 115 (internal quotation marks omitted). After
Raines, we recognized that we should “merge our separation of
powers and standing analyses” when applying the old
legislative-standing cases. Id. at 116.

     Although AT&T I said that “the House as a whole has
standing to assert its investigatory power,” 551 F.2d at 391, that
wasn’t the end of the analysis. The court also considered
whether the suit presented a nonjusticiable political question—
an issue it found “difficult” and chose to “leave open pending
further proceedings.” Id. Together, AT&T I’s standing holding
and its (lack of a) separation-of-powers holding nullify the
case’s precedential effect. Under Chenoweth, we “merge” our
separation-of-powers and standing analyses. 181 F.3d at 116.
And AT&T I’s “merged” holding decides not to decide whether
the case was justiciable.

      AT&T I was not the end of the matter. Unable to strike a
bargain, the parties returned to court to seek a judicial
resolution. See AT&T II, 567 F.2d at 121. After laying out the
serious separation-of-powers concerns, we ultimately held that
“complete judicial abstention on political question grounds is
not warranted” if “it is or may be possible to establish an
effective judicial settlement.” Id. at 123, 127 (emphasis added).
We then adopted a “gradual approach” designed to encourage
an “accommodation between the two branches.” Id. at 131.
Here, by contrast, there is no prospect of a judicially managed
settlement. The Committee claims an absolute right to compel
McGahn’s testimony; the President an absolute right to
withhold it. J.A. 845 (“Defendant agrees [with the plaintiff]
that the parties’ negotiations have now reached a stage at which
it is clear that fundamental disagreements remain [and] . . . it
                              28
appears unlikely the parties will reach a mutually acceptable
accommodation.”). Therefore, neither AT&T I nor AT&T II
permits the Committee to bring suit to enforce its subpoena.

     The Committee next argues that Senate Select Committee,
498 F.2d at 725, authorizes this suit. Committee Br. 18. Again,
the Committee is wrong. First, Senate Select Committee did not
address standing at all, and “the existence of unaddressed
jurisdictional defects has no precedential effect.” Lewis v.
Casey, 518 U.S. 343, 352 n.2 (1996). Second, for the reasons
already given, Raines casts doubt on our prior legislative
standing decisions. Finally, and in any event, Senate Select
Committee is distinguishable. There, Congress passed a statute
that expressly authorized the lawsuit. See 498 F.2d at 727 n.10;
Pub. L. No. 93-190, 87 Stat. 736 (1973). A statute could
mitigate the separation-of-powers considerations that counsel
against adjudicating interbranch disputes. If Congress passed
such a statute here, the analysis might be different. See infra
Part V. But the fact that no such statute exists is enough to
distinguish Senate Select Committee.

                             ***

     Ultimately, the Committee’s reliance on our old
legislative-standing cases cannot save it from confronting
Raines. Our expansive approach to legislative standing was
doubtful then, see Barnes, 759 F.2d at 44 (Bork, J., dissenting)
(challenging legislative standing); Moore, 733 F.2d at 956
(Scalia, J., concurring in the judgment) (same), and is even
more so now. Regardless, AT&T I, AT&T II, and Senate Select
Committee are distinguishable from this case, and nothing in
our precedent compels us to ignore the serious separation-of-
powers problems raised by the Committee’s lawsuit.
                               29
                               IV

     The dissent would hold that the Committee has standing.
It reasons that (1) Raines does not foreclose the Committee’s
lawsuit, see Dissent at 5-14; that (2) we can and should resolve
this interbranch dispute because the federal courts are the
Committee’s “last resort,” see id. at 15-19; and that (3)
declining to decide this matter will frustrate Congress’s
capacity to perform its constitutional functions, see id. at 1-5,
18-19.

     Respectfully, each argument is wrong. The dissent
misreads Raines, and it wrongly assumes that our jurisdiction
expands or contracts depending on a legal question’s
importance or a litigant’s alternative remedies. Worse still, the
dissent imagines Congress to be politically impotent, then uses
that supposed powerlessness to justify intrusive judicial
supervision of the elected branches.

                               A

     Begin with Raines. The dissent suggests that Raines never
held that the Constitution bars Congress from asserting a
cognizable institutional injury against the Executive Branch.
See Dissent at 6-7, 10-11. But the Court recognized that suits
brought by Congress raise special “separation-of-powers
concerns.” Raines, 521 U.S. at 824 n.8; see also Ariz. State
Legislature, 135 S. Ct. at 2665 n.12. And the Court made clear
that history “cut[s] against” congressional standing,
emphasizing that “in analogous confrontations between one or
both Houses of Congress and the Executive Branch, no suit was
brought on the basis of claimed injury to official authority or
power.” Raines, 521 U.S. at 826 (emphasis added). If Raines
were as narrow as the dissent would have it, the Court would
not have indulged in pages of superfluous historical analysis.
                               30

     And the dissent has no real answer to that history. It
protests that interbranch information disputes have been
“traditionally” amenable to judicial resolution; for support, the
dissent cites the same two pre-Raines appellate decisions from
1974 and 1976. Dissent at 8-9 (citing Senate Select Committee
and AT&T I). But the 25 odd years between 1974 and 1997
represent a narrow slice of a constitutional tradition that began
over 225 years ago. Unsurprisingly, Raines took a broader view
of the history, and from that perspective, the legislative-
standing doctrine of the 1970s was a blip on the radar. Indeed,
the Supreme Court ignored our circuit’s pre-Raines legislative-
standing cases when it surveyed the historical record and found
“no suit” had been brought in “analogous confrontations.”
Raines, 521 U.S. at 826. We too decline to rest our decision on
a fleeting diversion from otherwise uniform historical
experience.

                               B

     Unmoored from Raines, the dissent then asserts that
federal courts may resolve interbranch disputes “as a last
resort.” Dissent at 15 (internal quotation marks omitted). The
dissent identifies a few factors that make it “appropriate” to
“exercise jurisdiction.” Id. Here, we must answer only a
“narrow” legal question, Congress’s “alternative remedies” are
“impracticable,” and “there is nothing political about the case
itself.” Dissent at 16, 17, 22.

     But Article III limits us to “Cases” and “Controversies,”
and an interbranch dispute does not transform into a justiciable
suit simply because Congress has exhausted its political
remedies and packaged its grievance as a tidy constitutional
puzzle. Instead, we must ask whether this lawsuit is the kind of
dispute that we may resolve. If so, we must answer the legal
                               31
question “properly before [us],” even if its resolution has
significant “political implications.” Zivotofsky v. Clinton, 566
U.S. 189, 194, 196 (2012). If not, we must refuse to answer it,
even if doing so seems (by our lights) prudent. See Cohens v.
Virginia, 19 U.S. 264, 404 (1821) (“We have no more right to
decline the exercise of jurisdiction which is given, than to usurp
that which is not given.”).

     What the dissent articulates instead is an impermissible
jurisdictional balancing test: How narrow must the legal issue
be? How powerless Congress? And when is a matter too
political? This approach would allow federal courts to make
“case-by-case” determinations “whether it is ‘wise’ or ‘useful’
for us to intervene in a particular dispute.” Moore, 733 F.2d at
963 (Scalia, J., concurring in the judgment). We took this tack
once before. Prior to Raines, we developed a doctrine of
“circumscribed equitable discretion” that prevented us
sometimes (but only sometimes) from resolving legislative-
standing cases, and we have abandoned that doctrine since. See
Chenoweth, 181 F.3d at 114-16. The dissent would replicate
that dubious discretionary regime, now under the guise of
Article III standing. We should not make the same mistake
again.

                                C

     The dissent’s real concern seems to be that our decision
will “dramatically undermin[e]” Congress’s capacity to “fulfill
its constitutional obligations.” Dissent at 19. But the dissent
undervalues the political tools at Congress’s disposal.
Although the dissent spends pages explaining OLC’s position
that Congress cannot resort to the criminal-contempt statute or
to its inherent contempt power, see id. at 12-14, 17-19, it pays
almost no attention to Congress’s many political tools.
                              32
      Take the Appropriations Clause. The Executive Branch
cannot spend a dime without Congress’s consent, U.S. CONST.
art. 1, § 9, cl. 7, and that’s a powerful incentive to follow
Congress’s instructions. Don’t take our word for it; take James
Madison’s: “This power over the purse, may in fact be regarded
as the most compleat and effectual weapon with which any
constitution can arm the immediate representatives of the
people, for obtaining a redress of every grievance, and for
carrying into effect every just and salutary measure.” THE
FEDERALIST NO. 58, at 394 (J. Cooke ed. 1961) (emphasis
added). The dissent likewise discounts the Senate’s
appointment power, the impeachment power, and the informal
power to “publicly embarrass executive branch officials.”
Devins, supra, at 134.

     The dissent suggests that Congress cannot fend for itself
because these “remedies cannot be undertaken by a single
House of Congress.” Dissent at 17. But that’s a feature of a
bicameral legislature, one with “finely wrought and
exhaustively considered” mechanisms through which the
chambers act. Chadha, 462 U.S. at 951. Anyway, many of the
remedies can be exercised without majorities in both chambers:
Most appropriations must be approved by the House and
Senate every year. A censure vote takes a bare majority from
either chamber. And Members of Congress can denounce the
Executive Branch from their own bully pulpits.

     With this range of political tools, Congress can tailor its
sanctions to the gravity of the Executive Branch’s offense. A
congressional inquiry may begin and end with a polite request
for information. Or a chamber of Congress may escalate by,
say, issuing a formal subpoena, threatening to withhold
appropriations, or passing articles of impeachment. By the
same token, the Executive Branch’s interest in reaching a
mutually agreeable compromise should grow as Congress turns
                               33
up the heat. See Devins, supra, at 132 (“[T]he executive and
legislative branches negotiate with each other in an atmosphere
in which each branch is aware of the other’s ability to raise the
stakes and the complexity of the negotiating process.”).

     This political process also offers an array of possible
resolutions in interbranch disputes—a diverse set of
compromises and accommodations. For instance, the
Executive Branch might agree to waive executive privilege if
the Legislative Branch narrows its document request. Or if the
dispute concerns an official’s testimony, the Executive Branch
might agree to allow an official to answer written
interrogatories or to testify in private. See, e.g., Decl. of
Michael M. Purpura, Deputy Counsel to the President, J.A. 717
(noting that the White House Counsel’s Office discussed these
possible accommodations with the Committee).

     The dissent’s approach would eliminate this dynamic
system of escalating political sanctions and flexible
settlements. When a lawsuit is the end-game of any interbranch
dispute, the response to an overbroad subpoena isn’t “Let’s
talk” but “We’ll see you in court.” And the resolution of such
a dispute isn’t a negotiated compromise—one that leaves
everyone a little dissatisfied—but a rigid judicial judgment. No
doubt, leaving these disputes to the political process is messy.
Sometimes, the Executive Branch will seem recalcitrant, or a
congressional act of retaliation will seem disproportionate. But
the messiness and flexibility of the political process come as a
package deal. Judicial involvement might resolve a few
interbranch disputes more cleanly, but it would also eliminate
the process’s flexibility. And anyway, even if a jurisdiction of
“last resort” were a better system, Article III forbids federal
judges from deciding—on a case-by-case basis—when it
makes sense to settle the score.
                                34
     The dissent also suggests that the political process will
systematically favor the Executive Branch, e.g., Dissent at 1,
24-25, but it’s far from obvious that judicial resolution is better
even for Congress. Litigation takes a long time, and Congress
turns over every two years. In Miers, for instance, our circuit
declined to expedite the appeal of the district court’s order
because the case could not be “fully and finally resolved by the
Judicial Branch” before the Congress that issued the subpoenas
expired. Comm. on the Judiciary v. Miers, 542 F.3d 909, 911
(D.C. Cir. 2008) (per curiam); see also Chafetz, supra, at 1150
(“[C]ourts tend to move at a pace that is poorly suited to
Congress’s need for timely information.”). And in some
information disputes, the Executive Branch may wind up
“giving up the information and caving in because those who
hold the information are not up to the fight.” Devins, supra, at
133 (quoting Theodore Olson, former Assistant Attorney
General for the Office of Legal Counsel). A win for the
Committee today may only hamstring Congress in the future.

     But what about this case? What about the President’s
blatant refusal to cooperate with the Committee’s investigation
into his alleged wrongdoing? To the dissent, that this
obstruction should go unredressed seems unimaginable. See
Dissent at 17.

     Nevertheless, the inevitable consequence of Article III’s
case-or-controversy requirement is that Congress will obtain
only the concessions it can wrest from the Executive Branch
with the ample but imperfect tools at its disposal. Sometimes,
those tools will yield fewer concessions than Congress might
wish, but the remedy for that perceived wrong is in politics or
at the ballot box. If federal courts were to swoop in to rescue
Congress whenever its constitutional tools failed, it would not
just supplement the political process; it would replace that
process with one in which unelected judges become the
                               35
perpetual “overseer[s]” of our elected officials. Youngstown,
343 U.S. at 594 (Frankfurter, J., concurring). That is not the
role of judges in our democracy, and that is why Article III
compels us to dismiss this case.

                               V

     We conclude by noting a few limitations on the scope of
this decision: First, we do not address whether a chamber of
Congress may bring a civil suit against private citizens to
enforce a subpoena. At oral argument, DOJ asserted that
Article III precludes a chamber of Congress from ever
enforcing its subpoena in civil litigation—even against private
parties. See Oral Arg. Tr. 30:2-10. If adopted, DOJ’s position
would render unconstitutional the statutes authorizing the
Senate to enforce subpoenas in federal court. See 2 U.S.C.
§ 288d(a); 28 U.S.C. § 1365(a); see also Senate Permanent
Subcomm., 655 F.2d at 1238 n.28. Of course, such a lawsuit
would not be an interbranch dispute, so it would present very
different separation-of-powers concerns. We see no reason to
address—let alone to adopt—DOJ’s expansive argument here.

     Second, we do not decide whether a congressional statute
authorizing a suit like the Committee’s would be constitutional.
Congress may sometimes “elevate to the status of legally
cognizable injuries concrete, de facto injuries that were
previously inadequate in law,” Spokeo, 136 S. Ct. at 1549
(internal quotation marks and alterations omitted), and a statute
authorizing suit would reflect Congress’s (and perhaps the
President’s) view that judicial resolution of interbranch
disputes is “consistent with a system of separated powers,”
Allen, 468 U.S. at 752. Perhaps that statute would render suits
to enforce subpoenas “judicially cognizable,” Raines, 521 U.S.
at 819, though of course Congress could not “erase Article III’s
                              36
standing requirements,” id. at 820 n.3. We leave that issue for
another day.

     Third, we do not question the federal courts’ authority to
adjudicate disputes historically recognized to be within our
jurisdiction. For example, in criminal prosecutions, we can
adjudicate executive-privilege claims arising out of criminal
subpoenas, as in Nixon, 418 U.S. at 683. Likewise, we may
adjudicate cases concerning congressional subpoenas if they
implicate the rights of private parties, as in Mazars, 940 F.3d
at 723 (noting that the Committee’s subpoena was issued to a
“non-governmental custodian[] of the President’s financial
information” (emphasis added)). Such cases ask us to “decide
on the rights of individuals,” Marbury, 5 U.S. at 170, and we
“cannot avoid” resolving difficult constitutional questions
“merely because the issues have political implications,”
Zivotofsky, 566 U.S. at 196.

     Finally, we express no view on the merits, except to
emphasize a crucial aspect of our constitutional design. Even
when courts have no role policing the boundaries of the
branches’ prerogatives in a dispute about the operations of
government, the branches have a duty to conduct themselves
with “autonomy but reciprocity” and to “integrate the[ir]
dispersed powers into a workable government.” Youngstown,
343 U.S. at 635 (Jackson, J., concurring). Heeding Justice
Jackson’s injunction, the branches have long resolved their
differences through negotiation and compromise.

     That is to be encouraged. The branches may (and will)
disagree in good faith about their obligations to one another;
that is the point of a system in which “[a]mbition . . .
counteract[s] ambition.” THE FEDERALIST NO. 51, at 349
(James Madison) (J. Cooke ed. 1961). But the legitimate scope
of that disagreement is not boundless. Instead, the Constitution
                               37
binds Members of Congress and the Executive Branch by
“Oath or Affirmation,” see U.S. CONST. art. II, § 1; id. art. VI;
33 U.S.C. § 3331, and those so bound have a duty to conduct
themselves with fidelity to the Constitution.

                               VI

    We lack jurisdiction to hear and therefore dismiss the
Committee’s lawsuit because it does not present an Article III
case or controversy. The judgment is vacated, and the case is
remanded with instructions to direct that the complaint be
dismissed.

                                                    So ordered.
      KAREN LECRAFT HENDERSON, Circuit Judge, concurring:
I join Judge Griffith in concluding that, under United States
Supreme Court precedent, the Committee lacks standing. I am
reluctant, however, to endorse what I view as McGahn’s
categorical stance. In his swing for the fences, McGahn has
passed up a likely base hit. First, McGahn urges us to foreclose
Article III standing when the Congress, or a House thereof,
asserts any institutional injury in any interbranch dispute;1 I do
not believe, however, Supreme Court precedent supports a
holding of that scope. Second, McGahn’s assertion of absolute
testimonial immunity against compelled congressional process
is, in my opinion, a step too far, again, under Supreme Court
precedent.

                                  I

     As the majority opinion makes clear, Raines v. Byrd, 521
U.S. 811 (1997), is the touchstone of our legislative standing
analysis. And if this suit pitted individual legislators against the
prerogatives of the Executive Branch, a straightforward
application of Raines would resolve it in short order. Cf.
Blumenthal v. Trump, 949 F.3d 14, 19 (D.C. Cir. 2020) (per
curiam). But the issues are far from being on all fours with
Raines. Indeed, whereas it was “importan[t]” in Raines that the
individual legislators, despite alleging an institutional injury,
“ha[d] not been authorized to represent their respective Houses
of Congress,” 521 U.S. at 829, the Committee on the Judiciary
(Committee) has been authorized by the House of
Representatives to litigate the enforceability of the
Committee’s duly issued subpoena, see H.R. Res. 430, 116th
Cong. (2019). Thus, although Raines may have sounded the
death knell for individual legislators asserting an institutional

    1
       McGahn’s counsel went further, arguing that “the broadest
formulation of our argument would be that Congress, when it’s
asserting its institutional prerogatives, never ha[s] standing.” Oral
Arg. Tr. 13:14–16 (emphasis added).
                                 2
injury at the hand of the Executive, it may not necessarily
follow that legislative standing no longer exists in all
circumstances. Cf. Campbell v. Clinton, 203 F.3d 19, 32 (D.C.
Cir. 2000) (Randolph, J., concurring in the judgment) (“If the
Supreme Court had meant to do away with legislative standing
[in Raines], it would have said so and it would have given
reasons for taking that step.”). At the same time that Raines and
its progeny take us in a direction that is, for now, fairly clear, it
is important to remember that this case presents federal
legislators qua the Congress, that is, as an institutional plaintiff
asserting an institutional injury. Whether such institutional
plaintiff with an institutional injury could change that direction
awaits Supreme Court resolution. But lest there be any doubt,
I join the holding of the majority opinion as well as its
rationale: namely, the Committee lacks standing under
Supreme Court precedent.

       Article III of the Constitution confines the federal judicial
authority to “Cases” or “Controversies.” U.S. CONST. art. III,
§ 2, cl. 1. In turn, “[s]tanding to sue is a doctrine rooted in the
traditional understanding of a case or controversy” and “limits
the category of litigants empowered to maintain a lawsuit in
federal court.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016). “[T]he ‘irreducible constitutional minimum’ of
standing consists of three elements. The plaintiff must have (1)
suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision.” Id. (citation
omitted) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
(1992)). The Supreme Court has “also stressed that the alleged
injury must be legally and judicially cognizable,” which
“requires, among other things, that the plaintiff have suffered
‘an invasion of a legally protected interest which
is . . . concrete and particularized,’ and that the dispute is
‘traditionally thought to be capable of resolution through the
                                3
judicial process.’” Raines, 521 U.S. at 819 (citation omitted)
(first quoting Lujan, 504 U.S. at 560; then quoting Flast v.
Cohen, 392 U.S. 83, 97 (1968)). Although this familiar
formulation is a prerequisite to federal jurisdiction in all
instances, it is especially important here, where the dispute
implicates      the    separation-of-powers     considerations
underpinning our standing doctrine.

      “The law of Article III standing, which is built on
separation-of-powers principles, serves to prevent the judicial
process from being used to usurp the powers of the political
branches.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408
(2013); see Raines, 521 U.S. at 820 (Article III is “about
keeping the Judiciary’s power within its proper constitutional
sphere”). The cabining of power within the respective branches
was of utmost importance to the Founders. Upon leaving
office, President George Washington highlighted “[t]he
necessity of reciprocal checks in the exercise of political
power, by dividing and distributing it into different
depositories and constituting each the guardian of the public
weal against invasions by the others.” George Washington,
Washington’s Farewell Address to the People of the United
States (Sept. 19, 1796), reprinted in S. DOC. NO. 106–21, at 19
(2000) [hereinafter Farewell Address]. Any change in the
respective allocations of power must be effected by the people
through constitutional amendment because, as Washington
cautioned, there should “be no change by usurpation; for
though this, in one instance, may be the instrument of good, it
is the customary weapon by which free governments are
destroyed.” Id. The fear, then, is that federal courts will exceed
their circumscribed authority by exercising jurisdiction even if
a plaintiff lacks the concrete, personalized interest mandated
by the case-or-controversy limitation. See United States v.
Richardson, 418 U.S. 166, 188 (1974) (Powell, J., concurring)
                                  4
(“Relaxation of standing requirements is directly related to the
expansion of judicial power.”).

     To guard against the expansion of judicial power at the
expense of the coequal branches, “our standing inquiry has
been especially rigorous when reaching the merits of the
dispute would force us to decide whether an action taken by
one of the other two branches of the Federal Government was
unconstitutional.” Raines, 521 U.S. at 819–20; cf. Chenoweth
v. Clinton, 181 F.3d 112, 114 (D.C. Cir. 1999) (separation-of-
powers considerations “are particularly acute . . . when a
legislator attempts to bring an essentially political dispute into
a judicial forum”). It is unclear just how much rigor is
mandated by Raines’s “especially rigorous” instruction.2
Although we should “exercise self-restraint in the utilization of
our power to negative the actions of the other branches,”
Richardson, 418 U.S. at 188 (Powell, J., concurring), the
separation-of-powers element magnifies, rather than modifies,
our standing analysis.3 In other words, the existence of an

     2
        Indeed, “[t]he cases cited to support this dictum . . . are
merely cases where a determination of unconstitutionality is avoided
by applying what there is no reason to believe is anything other than
normal standing requirements.” Ariz. State Legislature v. Ariz.
Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2697 (2015) (Scalia,
J., dissenting).
      3
        Complicating matters, some Supreme Court Justices have
hinted that separation-of-powers principles factor into our
substantive analysis. For example, in Virginia House of Delegates v.
Bethune-Hill, 139 S. Ct. 1945 (2019), Justice Alito interpreted the
majority’s “use of the term ‘judicially cognizable’ injury rather than
‘concrete’ injury” to mean that the decision was “not really based on
the Lujan factors” that frame the traditional standing inquiry, id. at
1958 (Alito, J., dissenting). And “[i]f one House of
Congress . . . attempt[s] to invoke the power of a federal court, the
court must consider whether this attempt is consistent with the
structure created by the Federal Constitution. An interest
                                 5
interbranch dispute does not by itself determine whether the
traditional requisites of standing are satisfied. Instead, we must
conduct a “careful[] inquir[y]” to determine whether the
“claimed injury is personal, particularized, concrete, and
otherwise judicially cognizable.” Raines, 521 U.S. at 820. At
the same time, exercising extra care does not require us to find
the dispute beyond our ken. “Proper regard for the complex
nature of our constitutional structure requires neither that the
Judicial Branch shrink from a confrontation with the other two
coequal branches of the Federal Government, nor that it
hospitably accept for adjudication claims of constitutional
violation by other branches of government where the claimant
has not suffered cognizable injury.” Valley Forge Christian
Coll. v. Ams. United for Separation of Church & State, Inc.,
454 U.S. 464, 474 (1982).

     Thus, as in every case that comes before us, the proper
starting point is to ask whether the Committee has suffered a
cognizable injury. Although early American courts articulated
that the Article III case-or-controversy limitation contemplated
suits brought by individuals, and strict adherence to this tenet
would seem to preclude “suits between units of government
regarding their legitimate powers,” Ariz. State Legislature v.
Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2694
(2015) (Scalia, J., dissenting), the Supreme Court has yet to
impose such a blanket application. To the contrary, recent
Supreme Court precedent leaves open the possibility of
legislative standing in an intragovernmental dispute, at least
where a state legislature asserts an institutional injury. Indeed,
the Supreme Court held that the Arizona Legislature had
standing to litigate an alleged injury to its redistricting power
under the Federal Constitution’s Elections Clause against the


asserted . . . by one or both Houses of Congress that is inconsistent
with that structure may not be judicially cognizable.” Id. at 1959.
                                6
State’s independent redistricting commission. Id. at 2663–66.
Applying the familiar Article III standing analysis, the Court
required the Arizona Legislature to “‘show, first and foremost,’
injury in the form of ‘invasion of a legally protected interest
that is concrete and particularized and actual or imminent.’” Id.
at 2663 (quoting Arizonans for Official English v. Arizona, 520
U.S. 43, 64 (1997) (quotation marks omitted)). And,
importantly, Raines was not dispositive there. Id. at 2664.
Raines involved “six individual Members of Congress” but
“[t]he Arizona Legislature, in contrast, is an institutional
plaintiff asserting an institutional injury, and it commenced this
action after authorizing votes in both of its chambers.” Id.
“That ‘different . . . circumstance’ was not sub judice in
Raines.” Id. (citation and alteration omitted) (quoting Raines,
521 U.S. at 830). It is requisite, then, that the legislative
plaintiff is the same body to which the institutional power at
stake is entrusted. Cf. Va. House of Delegates v. Bethune-Hill,
139 S. Ct. 1945, 1953 (2019) (“[I]n Arizona State Legislature
there was no mismatch between the body seeking to litigate and
the body to which the relevant constitutional provision
allegedly assigned exclusive redistricting authority.”).
Therefore, “[j]ust as individual members lack standing to assert
the institutional interests of a legislature, a single House of a
bicameral legislature lacks capacity to assert interests
belonging to the legislature as a whole.” Id. at 1953–54
(citation omitted).

     Here, the Committee’s alleged injury is to its power to
conduct investigations and compel information. Committee Br.
15–16. The Constitution grants the House of Representatives
the “sole Power of Impeachment,” U.S. CONST. art. I, § 2,
cl. 5,4 and Article I’s grant of “[a]ll legislative Powers” to the

    4
       Although the subpoena issued to McGahn predated the start
of formal impeachment proceedings, the extended timeline of this
                                7
Congress, id. art. I, § 1, also impliedly confers the power to
investigate, which encompasses “the subpoena power [that]
may be exercised by a committee acting, as here, on behalf of
one of the Houses,” Eastland v. U.S. Servicemen’s Fund, 421
U.S. 491, 505 (1975) (citing McGrain v. Daugherty, 273 U.S.
135, 158 (1927)). “The House has delegated to the Committee
authority to conduct investigations and issue subpoenas,”
Committee Br. 16; thus, the Committee’s “investigative
authority . . . has an express constitutional source,” Senate
Select Comm. on Presidential Campaign Activities v. Nixon,
498 F.2d 725, 732 (D.C. Cir. 1974). Because the alleged
institutional injury infringes, at least in part, on a power vested
exclusively in the House and, in turn, delegated to the
Committee, the Supreme Court’s post-Raines precedent does
not categorically foreclose the possibility that the Committee’s
asserted injury could support Article III standing. Competing
constitutional prerogatives and the potential availability of
alternative legislative remedies do not paralyze federal courts
from acting when confronting an otherwise justiciable case.
That said, the Committee’s standing argument may not be dead
on arrival but it is certainly flatlining.

     Assuming the Committee can survive to this point by
relying on Arizona State Legislature and Bethune-Hill, I
believe those cases take it no further. Most notably, neither
implicated the separation-of-powers concerns animating both
Raines and this dispute. See Bethune-Hill, 139 S. Ct. at 1958
(Alito, J., dissenting) (“[T]he decision in Raines rested heavily
on federal separation-of-powers concerns, which are notably
absent here.”); Ariz. State Legislature, 135 S. Ct. at 2665 n.12
(“[A] suit between Congress and the President would raise



dispute enabled the Committee to catch the moving target and
provide a more concrete impeachment justification for its inquiry.
                               8
separation-of-powers concerns absent here.”). This is, of
course, no trifling distinction.

     Although this case involves a controversy—the Executive
and Legislative Branches’ divergent positions have brought the
parties and perhaps even the country to a constitutional
standstill—even that is not enough for Article III standing. “In
the constitutional sense, controversy means more than
disagreement and conflict; rather it means the kind of
controversy courts traditionally resolve.” United States v.
Nixon, 418 U.S. 683, 696 (1974). And on this point, “historical
practice appears to cut against” the Committee. Raines, 521
U.S. at 826. In Raines, the Supreme Court declared that in past
“confrontations between one or both Houses of Congress and
the Executive Branch, no suit was brought on the basis of
claimed injury to official authority or power,” id., and the
majority opinion here ably expounds on this point, see Majority
Op. 14–16; see also Ariz. State Legislature, 135 S. Ct. at 2695
(Scalia, J., dissenting) (“[W]e have never passed on a
separation-of-powers question raised directly by a
governmental subunit’s complaint.”).

     In sum, the Supreme Court has made clear that: first,
legislators lack Article III standing to remedy an institutional
injury, subject to extremely narrow exceptions, see Raines, 521
U.S. at 829; and, second, its lead decision finding standing in a
legislative body asserting an institutional injury does not
implicate separation-of-powers concerns, see Ariz. State
Legislature, 135 S. Ct. at 2665 n.12. Nor does this suit resemble
a “case” or “controversy” traditionally contemplated as within
our Article III power. Accordingly, judicial restraint counsels
that we find the Committee lacks standing for want of a
cognizable injury.
                                9
     A contrary holding would extend Arizona State
Legislature to coequal branches of the federal government in
defiance of every warning fairly gleaned from Supreme Court
precedent. To the extent, if any, Arizona State Legislature
leaves the legislative standing door ajar, it is not our role to
fling that door open. Rather, the continued functioning of our
constitutional system requires that we exercise abundant
caution before deviating from historical practice, especially
when the underlying dispute is inextricably intertwined with “a
power contest nearly at the height of its political tension.”
Raines, 521 U.S. at 833 (Souter, J., concurring in the
judgment). This credo has guided our country since its birth.
Again, in his farewell address, Washington implored that
“[t]owards the preservation of your government . . . it is
requisite . . . that you resist with care the spirit of innovation
upon its principles.” Farewell Address, at 15. Indeed, “time and
habit are at least as necessary to fix the true character of
governments as of other human institutions” and “experience
is the surest standard by which to test the real tendency of the
existing constitution of a country.” Id. Heeding this solemn
counsel, I, like my colleague, believe we must refrain from
expanding the federal judicial power to encompass a suit never
before deemed cognizable. If federal legislative standing is to
be given new life, it must be the Supreme Court—not an
inferior court—that resuscitates it.

                                II

      The conclusion that the Committee has failed to assert a
cognizable injury is the start and end of our decision. See Valley
Forge, 454 U.S. at 475–76 (“Those who do not possess Art. III
standing may not litigate as suitors in the courts of the United
States.”). Yet notwithstanding the Executive Branch received
its requested relief, it is difficult to identify any winners here.
Over the course of nearly six months, federal courts have been
                               10
“improperly and unnecessarily plunged into the bitter political
battle being waged between the President and Congress.”
Raines, 521 U.S. at 827. Make no mistake, the merits question
at issue here is of the utmost importance. Although neither the
congressional subpoena power nor the President’s interest in
withholding information is expressly provided for, each is
impliedly grounded in the Constitution. See Nixon, 418 U.S. at
708 (“[A] presumptive privilege for Presidential
communications . . . is fundamental to the operation of
Government and inextricably rooted in the separation of
powers under the Constitution.”); Watkins v. United States, 354
U.S. 178, 187 (1957) (“The power of the Congress to conduct
investigations is inherent in the legislative process.”). When
these constitutional components collide, which should prevail?
The Committee presses us to cast the crucial vote in this contest
of competing prerogatives but “much of the allocation of
powers is best left to political struggle and compromise.”
Barnes v. Kline, 759 F.2d 21, 55 (D.C. Cir. 1984) (Bork, J.,
dissenting), vacated sub nom. Burke v. Barnes, 479 U.S. 361
(1987). And, indeed, although informational disputes between
the Legislative and Executive Branches have existed since
Washington’s administration, see Nixon v. Sirica, 487 F.2d
700, 778–79 (D.C. Cir. 1973) (en banc) (Wilkey, J., dissenting)
(historical background), the Judiciary was not asked to settle
them until the Watergate years. In past political battles,
executive officials—including sitting and former presidents—
often acquiesced, voluntarily providing testimony and
documents. See, e.g., Sitting Presidents & Vice Presidents Who
Have Testified Before Congressional Committees, U.S.
SENATE (2017), https://perma.cc/J2HH-X5WG. Other times,
they did not. But in no instance were such disputes resolved by
federal judges. Now, breakdowns in the time-honored process
of negotiation and accommodation have embroiled this court
in a fight we are ill-suited to referee.
                                  11
     Although the Committee’s lack of standing eliminates the
need to reach the merits, I also write separately to highlight the
narrower defense against congressional overreach provided by
well-settled privileges. From the outset, the Executive Branch
has taken the position “that Mr. McGahn is absolutely immune
from compelled congressional testimony.” Letter from Pat A.
Cipollone, Counsel to the President, to Jerrold Nadler,
Chairman, Comm. on the Judiciary, U.S. House of
Representatives 1 (May 20, 2019).5 This categorical approach
erects a barrier that, although supported by many of the same
principles, is purportedly “distinct from, and broader than,
executive privilege.” Testimonial Immunity Before Cong. of the
Former Counsel to the President, 43 Op. O.L.C. (May 20,
2019), 2019 WL 2315338, at *2 [hereinafter Testimonial
Immunity]. In other words, absolute immunity means that
McGahn need not honor the subpoena at all. But unlike an
assertion of privilege to specific questions, which encourages
the parties to use accommodation and other political tools,
McGahn’s absolutist stance has prevented their use and
prematurely involved the courts. Indeed, had the Committee
prevailed here—assuming, of course, standing, jurisdiction and
a viable cause of action—the dispute would still be far from
over. As McGahn’s counsel recognized, available privileges
would limit the scope of the Committee’s questioning.6 And

     5
        The Trump administration is not the first to raise this
argument. See, e.g., Immunity of the Assistant to the President & Dir.
of the Office of Political Strategy & Outreach from Cong. Subpoena,
38 Op. O.L.C. (July 15, 2014), 2014 WL 10788678 (Obama);
Immunity of the Former Counsel to the President from Compelled
Cong. Testimony, 31 Op. O.L.C. 191 (2007) (George W. Bush);
Assertion of Exec. Privilege with Respect to Clemency Decision, 23
Op. O.L.C. 1 (1999) (Clinton).
     6
        “[I]f Mr. McGahn were to have to testify . . . he would
have . . . not just attorney-client, but a bunch of executive privilege-
based objections to the concrete questions.” Oral Arg. Tr. 37:8–12.
                               12
the Committee readily concedes that, should privilege
negotiations reach an impasse, it “would go back to the District
Court for a resolution of those” issues. Oral Arg. Tr. 60:25–
61:1. Resolving matters following specific assertions of
privilege could have therefore delayed judicial involvement
and decreased the need for repetitive litigation, while at the
same time protecting the President’s interests. Because
absolute immunity is its primary position, however, the
Executive Branch has yet to make a formal assertion of
privilege in this case.

      Absolute immunity, which provides more expansive
protection than executive privilege, is nonetheless predicated
on substantially the same rationales. For example, the need to
protect against interfering with “the President’s access
to . . . sound and candid advice,” Appellant’s Br. 53, is likewise
reflected in the presidential communications privilege, which
is recognized “to encourage the candid advice necessary for
effective decisionmaking,” Dellums v. Powell, 561 F.2d 242,
246 (D.C. Cir. 1977). Each also preserves the autonomy of
presidential decisionmaking. See In re Sealed Case, 121 F.3d
729, 745 (D.C. Cir. 1997) (executive privileges are “designed
to protect executive branch decisionmaking”); Appellant’s Br.
52 (immunity is “necessary to preserve the autonomy and
confidentiality of presidential decisionmaking”). According to
McGahn, however, the assertion of executive privilege to
specific questions neither lowers the risk of inadvertent
disclosure nor avoids the potential chill of candid advice and,
perhaps more fundamentally, may cultivate the appearance of
executive subordination if a politically motivated Congress
summons executive officials before it for intrusive questioning.
See Appellant’s Br. 52, 55–56.

    I believe McGahn’s claimed immunity rests on somewhat
shaky legal ground. Although presidents have invoked
                                13
executive privilege to withhold information from the Congress
since the early days of the republic, see generally History of
Refusals by Exec. Branch Officials to Provide Info. Demanded
by Cong., 6 Op. O.L.C. 751 (1982),7 the legal basis of absolute
immunity was “first described” in a 1971 memorandum by
then-Assistant Attorney General William H. Rehnquist, see
Testimonial Immunity, 2019 WL 2315338, at *1. Extrapolating
from historical practice and acknowledging that his
generalizations were “necessarily tentative and sketchy,” Mr.
Rehnquist concluded that the President’s immediate
advisors “should be deemed absolutely immune from
testimonial compulsion by a congressional committee.”
Memorandum from William H. Rehnquist, Assistant Attorney
Gen., Office of Legal Counsel, for John D. Ehrlichman,
Assistant to the President for Domestic Affairs, Re: Power of
Congressional Committee to Compel Appearance or
Testimony of “White House Staff” 7 (Feb. 5, 1971) [hereinafter
Rehnquist Memorandum]. Subsequent OLC opinions are
largely derivative and identify no caselaw recognizing the
existence of such immunity from congressional process.

     The Judiciary has, however, addressed executive
immunity and privilege in other contexts. In United States v.
Burr, 25 F. Cas. 30 (No. 14692D) (C.C.D. Va. 1807), “Chief
Justice Marshall squarely ruled that a subpoena may be
directed to the President,” Sirica, 487 F.2d at 709 (en banc) (per
curiam). Granted, judicial subpoenas in criminal cases reflect
unique interests—the defendant’s constitutional protections
and the “‘longstanding principle’ that the grand jury ‘has a right

    7
       Some legal minds have argued that these refusals to comply
with congressional demands for information rested “squarely on the
ground of separation of powers,” Sirica, 487 F.2d at 770 (en banc)
(Wilkey, J., dissenting); others maintain that many did not in fact
involve “a claim of constitutional right,” see Archibald Cox,
Executive Privilege, 122 U. PA. L. REV. 1383, 1397 (1974).
                                 14
to every man’s evidence’”—that are not implicated by
congressional process. Id. at 712 (quoting Branzburg v. Hayes,
408 U.S. 665, 688 (1972)). But that distinction does not suggest
congressional subpoenas are less deserving of compliance.
Indeed, “[a] subpoena has never been treated as an invitation to
a game of hare and hounds;” otherwise, “the great power of
testimonial compulsion, so necessary to the effective
functioning of courts and legislatures, would be a nullity.”
United States v. Bryan, 339 U.S. 323, 331 (1950) (emphasis
added). And, although “the singular importance of the
President’s duties,” Nixon v. Fitzgerald, 457 U.S. 731, 751
(1982), entitles him “to absolute immunity from damages
liability predicated on his official acts,” id. at 749, the same
consideration—“diversion of his energies by concern with
private lawsuits would raise unique risks to the effective
functioning of government,” id. at 751—does not completely
shield a sitting President from the reach of the Judiciary. In
civil litigation predicated on his unofficial acts, the President
cannot claim temporary immunity (i.e., a stay of proceedings
until after he leaves office). Clinton v. Jones, 520 U.S. 681, 692
(1997). Moreover, notwithstanding the Supreme Court in
Clinton did not address the court’s power to compel the
President’s attendance, it “assume[d] that the testimony of the
President, both for discovery and for use at trial, may be taken
at the White House at a time that will accommodate his busy
schedule.” Id. at 691–92. The risk of Executive Branch
impediment was therefore mitigated by the President’s ability
to remain at the seat of power.8



     8
        “Although Presidents have responded to written
interrogatories, given depositions, and provided videotaped trial
testimony, no sitting President has ever testified, or been ordered to
testify, in open court.” Clinton, 520 U.S. at 692 n.14 (citation
omitted).
                                 15
     More fundamentally, even if the President himself is
absolutely immune from compelled congressional process, it
does not necessarily follow that his close advisors are too. In
fact, although the Speech or Debate Clause9 derivatively
applies to Congressmembers’ “alter egos”—that is, their aides,
see Gravel v. United States, 408 U.S. 606, 617 (1972)—the
Supreme Court has not endorsed analogous extensions of
presidential immunity. In Butz v. Economou, 438 U.S. 478, 507
(1978), the Court held that Cabinet members were entitled to
only qualified immunity in a civil damages suit. And although
certain federal officials—the President, legislators, judges and
federal prosecutors—can invoke absolute immunity for actions
taken pursuant to the unique functions of their respective
offices, “[t]he undifferentiated extension of absolute
‘derivative’ immunity to the President’s aides . . . could not be
reconciled with the ‘functional’ approach that has
characterized the immunity decisions of” the Supreme Court.
Harlow v. Fitzgerald, 457 U.S. 800, 811 (1982). Accordingly,
former senior White House aides could not claim derivative
absolute immunity, id. at 809, although the Supreme Court left
open the possibility that absolute immunity may be justified for
“aides entrusted with discretionary authority in such sensitive
areas as national security or foreign policy,” id. at 812.10
Rather, “qualified immunity adequately protects those

     9
        Senators and Representatives “shall in all Cases, except
Treason, Felony and Breach of the Peace, be privileged from Arrest
during their Attendance at the Session of their respective Houses, and
in going to and returning from the same; and for any Speech or
Debate in either House, they shall not be questioned in any other
Place.” U.S. CONST. art. I, § 6, cl. 1.
     10
         Subsequent cases, however, declined to recognize national
security as a basis for functional absolute immunity of the Attorney
General, see Mitchell v. Forsyth, 472 U.S. 511, 520 (1985), and the
National Security Advisor, see Halperin v. Kissinger, 807 F.2d 180,
194 (Scalia, Circuit Justice, D.C. Cir. 1986).
                                  16
positions from undue interference.” Halperin v. Kissinger, 807
F.2d 180, 194 (Scalia, Circuit Justice, D.C. Cir. 1986). Given
that absolute immunity from personal liability is considered
unnecessary to foster candid advice and maintain effective
decisionmaking, it is not obvious that testimony before the
Congress—protected by applicable privileges—would have
such an effect.

     To the contrary, it seems likely that the invocation of well-
settled privileges could adequately protect the Executive
Branch’s undeniably critical interests. Again, the dearth of
head-on conflicts between the President and the Congress
requires analogy to related settings. In judicial proceedings the
President’s executive privilege is not absolute, see Nixon, 418
U.S. at 706 (“[N]either the doctrine of separation of powers,
nor the need for confidentiality of high-level communications,
without more, can sustain an absolute, unqualified Presidential
privilege of immunity from judicial process under all
circumstances.”), at least “[a]bsent a claim of need to protect
military, diplomatic, or sensitive national security secrets,”
id.11 In practice, absolute privilege would function the same as
immunity—once either is claimed, any further inquiry is
necessarily foreclosed. True, the necessity of protecting
Executive decisionmaking “justif[ies] a presumptive privilege
for Presidential communications,” id. at 708, but, critically, this
presumption can be overcome by a satisfactory demonstration
of specific need for the information, see Dellums, 561 F.2d at
249. Thus, a qualified executive privilege would seem, at least
to me, the most appropriate mechanism to govern a dispute like
the one now before us.



     11
        Nixon involved a criminal proceeding but we soon rejected a
generalized claim of absolute executive privilege in civil litigation as
well. See Dellums, 561 F.2d at 245–46.
                               17
     Granted, consideration of executive privilege takes on a
new dimension when the privilege is claimed against the
Congress. See Nixon, 418 U.S. at 712 n.19 (“We are not here
concerned with the balance between the President’s
generalized interest in confidentiality and . . . congressional
demands for information . . . .”); In re Sealed Case, 121 F.3d
at 753 (“The President’s ability to withhold information from
Congress implicates different constitutional considerations
than the President’s ability to withhold evidence in judicial
proceedings.”). So too with the attorney-client privilege, which
McGahn could assert in response to, in all likelihood, many, “if
not the predominance of the questions [the Committee] would
ask him.” Oral Arg. Tr. 37:8–12. Although government
lawyers may not rely on this privilege before a federal grand
jury if the client communications relate to possible criminal
violations, In re Lindsey, 158 F.3d 1263, 1274 (D.C. Cir. 1998),
“no one can say with certainty the extent to which a privilege
would generally protect a White House Counsel from testifying
at a congressional hearing,” id. at 1277. Given the President’s
weighty interest in the confidentiality of his communications,
one concern is that the Congress, susceptible to the fruits of
political temptation, would not proceed “with all the protection
that a district court will be obliged to provide.” Nixon, 418 U.S.
at 706.

     The lack of clarity surrounding the exercise of privilege is
especially acute in the shadows of an impeachment inquiry.
See, e.g., In re Lindsey, 158 F.3d at 1277 (“Impeachment
proceedings . . . cannot be analogized to traditional legal
processes . . . . How the policy and practice supporting the
common law attorney-client privilege would apply in such a
political context thus is uncertain.”). Indeed, even as early
Presidents asserted a power to withhold information from the
Congress, they simultaneously recognized that the balance of
competing constitutional interests may be different when the
                                 18
House acts pursuant to its impeachment power. In an 1846
message to the House of Representatives, President James K.
Polk declined to provide requested information regarding the
State Department’s contingent fund but acknowledged that had
the demand been made pursuant to an impeachment inquiry,
“the power of the House, in the pursuit of this object, would
penetrate into the most secret recesses of the Executive
Departments.” 2 Asher C. Hinds, Hinds’ Precedents of the
House of Representatives of the United States § 1561 (1907).
“It could command the attendance of any and every agent of
the Government, and compel them . . . to testify on oath to all
facts within their knowledge.” Id. This view of executive
privilege stands in stark contrast to the expansive immunity
now pushed by McGahn.12

     And a qualified—rather than absolute—privilege can still
adequately protect the undeniably important Executive Branch
interests at stake when the Congress attempts to pry open the
lid of presidential confidentiality. See Comm. on the Judiciary,
U.S. House of Representatives v. Miers, 558 F. Supp. 2d 53,
102 (D.D.C. 2008) (“[A]ssert[ing] executive privilege on a
question-by-question basis as appropriate . . . should serve as
an effective check against public disclosure of truly privileged
communications, thereby mitigating any adverse impact on the

     12
        In addition to abstract uncertainty, there are numerous issues
that must be worked out on a more individualized level, such as the
scope of the asserted privilege and whether the privilege has been
waived, with respect to certain information. Here, the parties did not
reach these important questions because the White House did not
formally assert executive privilege—or any other privilege, for that
matter—regarding the content of McGahn’s testimony. The strategic
calculation to rely upon testimonial immunity was made despite the
recognition that an immediate advisor like McGahn would be
“unlikely to answer many of the [Committee’s] questions.”
Testimonial Immunity, 2019 WL 2315338, at *4.
                               19
quality of advice that the President receives.”). It seems
unlikely that the risk of inadvertent disclosure will diminish the
candor with which the President’s immediate advisors offer
counsel. Indeed, “[a]n advisor to the President has no guarantee
of confidentiality. His advice may be disclosed by the President
or a successor.” Dellums, 561 F.2d at 246. In other words,
executive privilege does not exist to protect the secrecy
interests of an individual aide; it exists to keep the President’s
decisionmaking process running smoothly. Senior advisors
already operate with the knowledge that their advice could be
made public by the President. And if the President himself
cannot rely on the supremacy of his position to postpone the
required submission of testimony in civil litigation, see
Clinton, 520 U.S. at 692, the imposition that a congressional
hearing places on his advisors would presumably not be
enough to warrant absolute privilege from process. This is
especially true of a former advisor like McGahn, who is no
longer “presumptively available to the President 24 hours a
day.” Rehnquist Memorandum, at 7. Further, fear that repeated
assertions of privilege will generate “congressional and media
condemnation” appears overblown. Testimonial Immunity,
2019 WL 2315338, at *4. It is unclear why declining to answer
or produce on narrower privilege grounds would provoke
stronger criticism than a refusal to show up at all. Moreover,
the Congress itself is also subject to judgment in the court of
public opinion. Should the Congress conduct an inquisition
with questionable motives, such as harassment of an advisor or
retaliation for an administration’s policy decisions, it too would
be subject to consequences, both abstract—the reputation of
the body as a whole—and concrete—the electability of
individual members.

     Finally, I emphasize that the applicability of specific
privileges in this case is not yet susceptible to judicial
resolution: none has been formally asserted and, in any event,
                              20
we do not reach the merits because of the Committee’s lack of
standing. I write separately, however, because I see qualified
privileges as the preferred mechanism for resolving these
interbranch informational disputes in the future. Even setting
aside the shaky foundation of testimonial immunity, a
categorical refusal to participate in congressional inquiries
strikes a resounding blow to the system of compromise and
accommodation that has governed these fights since the
republic began. Political negotiations should be the first—and,
it is hoped, only—recourse to resolve the competing and
powerful interests of two coequal branches of government.
And even if one is skeptical of this rosy projection, I believe
the applicable privileges provide a narrower starting point and,
should the parties reach an impasse, frame the issue in a manner
more suitable—and, indeed, more familiar—to judicial
resolution.
     ROGERS, Circuit Judge, dissenting: Today the court
reaches the extraordinary conclusion that the House of
Representatives, in the exercise of its “sole Power of
Impeachment,” U.S. CONST. art. I, § 2, cl. 5, lacks standing
under Article III of the Constitution to seek judicial
enforcement of a subpoena in connection with an investigation
into whether to impeach the President. The House comes to
the court in light of the President’s blanket and unprecedented
order that no member of the Executive Branch shall comply
with the subpoena duly issued by an authorized House
Committee. Exercising jurisdiction over the Committee’s case
is not an instance of judicial encroachment on the prerogatives
of another Branch, because subpoena enforcement is a
traditional and commonplace function of the federal courts.
The court removes any incentive for the Executive Branch to
engage in the negotiation process seeking accommodation, all
but assures future Presidential stonewalling of Congress, and
further impairs the House’s ability to perform its constitutional
duties. I respectfully dissent.

     The House issued the subpoena at issue in furtherance of
the exercise of its “sole Power of Impeachment,” U.S. CONST.
art. I, § 2, cl. 5. The Founding Fathers understood
impeachment to be a vital check on the Executive Branch and
essential to the preservation of the system of democratic self-
governance against possible overreaching by a powerful
President. Alexander Hamilton, for instance, stated that “the
powers relating to impeachments are . . . an essential check in
the hands of [Congress] upon the encroachments of the
executive.” FEDERALIST NO. 66 (Alexander Hamilton). He
understood that the power to impeach the president was a key
feature distinguishing the chief executive from the monarchs of
England, see FEDERALIST NO. 69 (Alexander Hamilton). The
power to impeach and remove the President from office
distinguished the President from a king. Having only recently
emerged from a violent revolution precipitated in large part by
arbitrary and abusive action by King George III of Great
                                2
Britain, the Founders well knew the destructive power of
unchecked and uncheckable authority in the hands of a single
person.

     The circumstances that culminated in the impeachment
inquiry illustrate the singular role that the impeachment power
plays in checking possible Presidential excesses. Special
Counsel Robert S. Mueller, III identified “multiple acts” of the
President that were “capable of exerting undue influence over
law enforcement investigations.” Special Counsel Robert S.
Mueller, III, Report on the Investigation into Russian
Interference in the 2016 Presidential Election (March 2019),
Vol II. at 157.          The Special Counsel’s Report also
acknowledged that the Department of Justice’s understanding
is that, as a constitutional matter, a sitting president may not be
criminally indicted. Thus, as the Special Counsel noted,
impeachment would be the only available mechanism through
which to address potential Presidential misconduct identified
in the Report. The House’s power of impeachment thus serves
as a critical check upon the President.

     In turn, the power of inquiry, including the power to issue
a subpoena and thereby compel a witness to appear before the
House, is critically important to the efficacy of the
impeachment power. The Supreme Court and this court have
long recognized that the ability to acquire information is
indispensable to Congress’s performance of its constitutional
roles. The courts have consistently held that Congress has a
constitutional right in the ability to acquire information,
including by compulsory process. In McGrain v. Daugherty,
273 U.S. 135 (1927), the Supreme Court stated, “We are of
opinion that the power of inquiry — with process to enforce it
— is an essential and appropriate auxiliary to the legislative
function.” Id. at 174. So too the Court stated in Quinn v. United
States, 349 U.S. 155 (1955), that “[w]ithout the power to
                               3
investigate — including of course the authority to compel
testimony, either through its own processes or through judicial
trial — Congress could be seriously handicapped in its efforts
to exercise its constitutional function wisely and effectively.”
Id. at 160–61. That right of inquiry “may be as broad, as
searching, and as exhaustive as is necessary to make effective
the constitutional powers of Congress.” Townsend v. United
States, 95 F.2d 352, 361 (D.C. Cir. 1938); see also Eastland v.
U.S. Servicemen’s Fund, 421 U.S. 491, 504 n.15 (1975);
Barenblatt v. United States, 360 U.S. 109, 111 (1959); Watkins
v. United States, 354 U.S. 178, 188 (1957).

     Through the subpoena at issue the House has attempted to
exercise its “power of inquiry — with process to enforce it,”
McGrain, 273 U.S. at 174. When the House has determined
that the President may have committed “high Crimes and
Misdemeanors,” U.S. CONST. art. I, § 2, cl. 5, it has a
constitutional obligation to investigate further and to decide
whether to exercise its tremendous power of impeachment.
The question of whether to impeach or not is a grave and
solemn decision upon which turns whether a duly elected
President may be removed from office. It is not a decision
taken lightly and, for that reason, must be made on an informed
basis. In the context of impeachment, when the accuracy and
thoroughness of the investigation may well determine whether
the President remains in office, the House’s need for
information is at its zenith.

     For the first time in our history, the President has met the
House’s attempt to perform its constitutional responsibility
with sweeping categorical resistance, instructing all members
of the Executive Branch not to cooperate with the House’s
impeachment inquiry. See Letter from Pat A. Cipollone,
Counsel to the President, to Hon. Nancy Pelosi, Speaker of the
House, et al., at 7 (Oct. 8, 2019). He has denounced the
                              4
impeachment investigation as without “[l]egitimate [b]asis,”
id. at 6, and an “unconstitutional effort[] to overturn the
democratic process,” id. at 2. Indeed, at oral argument,
McGahn’s Department of Justice (“Department”) counsel
acknowledged that he was unaware of any instance in history
in which the President instructed the Executive Branch “not to
cooperate in any form or fashion” with a Congressional
inquiry. Oral Arg. Tr. at 21.

     The President and Congress have traditionally been able to
resolve disputes over Congressional desire for Executive
Branch documents and testimony. The President’s reticence to
turn them over here through informal processes of negotiation
and give-and-take, as repeatedly proposed by the House
Committee, makes clear that the likelihood of the parties
privately reaching a mutually acceptable resolution of their
dispute over McGahn’s testimony seems remote at best.
Consequently, the specific injury that the Committee seeks to
vindicate before the court is limited to McGahn’s defiance of
its subpoena by refusing to appear.

     This is the context in which the court now addresses the
jurisdictional hurdles that the Committee must meet in
attempting to obtain judicial enforcement of the subpoena of
McGahn by the House of Representatives. The court has today
concluded that the House lacks Article III standing. Under the
Supreme Court’s analysis in Raines v. Byrd, 521 U.S. 811
(1997), there are four factors that the court must consider in
determining whether the House of Representatives has
standing under Article III of the Constitution to bring the
instant suit. As explained in Part I, infra, all four of those
factors indicate that the House has standing here. The House
also has a cause of action to enforce its subpoena in federal
court, in view of the essentiality of the subpoena power to the
House’s performance of its constitutional functions. There is a
                                5
cause of action directly under Article I of the Constitution;
alternatively, the House may proceed under the Declaratory
Judgment Act, as it meets the Act’s requirements, and none of
its limitations apply. This court has subject matter jurisdiction
over the House’s lawsuit under 28 U.S.C. § 1331, as the House
seeks to vindicate its constitutional power, namely compulsory
process in the exercise of its power of inquiry. Because the
House has established that it has standing and a cause of action,
and that there is federal subject matter jurisdiction over its
lawsuit, the district court order enforcing the subpoena by
directing McGahn to appear before the Committee should be
affirmed.

                                I.

     In Raines v. Byrd, 521 U.S. 811 (1997), the Supreme Court
held that six individual Members of Congress lacked Article III
standing to challenge the constitutionality of the Line Item
Veto Act. Id. at 814. The Court relied on four considerations:
(1) the individual plaintiffs alleged an institutional injury that
was “wholly abstract and widely dispersed”; (2) plaintiffs’
“attempt to litigate th[eir] dispute at this time [wa]s contrary to
historical experience”; (3) the plaintiffs “ha[d] not been
authorized to represent their respective Houses of Congress . .
. , and indeed both Houses actively oppose[d] their suit”; and
(4) dismissing the lawsuit “neither deprive[d] Members of
Congress of an adequate remedy . . . , nor foreclose[d] the Act
from constitutional challenge.” Id. at 829. Notably, the Court
added that “[w]hether the case would be different if any of
these circumstances were different we need not now decide.”
Id. Those factors that the Supreme Court relied on are
applicable to the instant case, yet each factor that in Raines
counselled against the existence of standing is absent here.
Raines thus does not control the outcome of this case.
                                6
     First, the lawsuit in Raines was brought by plaintiffs who
had alleged a “wholly abstract and widely dispersed”
institutional injury. Id. Here, the injury is neither abstract nor
widely dispersed.        In Raines, the plaintiffs’ complaint
amounted to no more than that the Line Item Veto Act had
altered the balance of power between the President and
Congress in favor of the former. See Raines, 521 U.S. at 825–
26. Here, the House has a long-recognized right, based on the
constitution, to have McGahn appear before it. In defying the
Committee’s subpoena, McGahn has flaunted the House’s
“power of inquiry” and “process to enforce it,” McGrain, 273
U.S. at 174. That injury is specific and acute, not “wholly
abstract.” Nor is the injury widely dispersed. By virtue of
McGahn’s defiance of the subpoena, the full House has
incurred an institutional injury. And in view of House
authorization of the instant lawsuit, the House is the plaintiff
seeking to remedy that institutional injury. Thus, the very
entity that has suffered the injury is suing to vindicate the
injury. As such, the Committee’s injury is not “widely
dispersed.” The court is in agreement that Raines is not
dispositive on this issue. See Op. at 35 (Griffith, J.); Op. at 5–
7 (Henderson, J.).

     The suggestion that Article III standing is satisfied only
when an individual right is at stake, Op. at 8–9 (Griffith, J.), is
foreclosed by Raines itself. There the Court stated that “the
institutional injury [plaintiffs] allege is wholly abstract and
widely dispersed.” Raines, 521 U.S. at 829. By identifying
those defects with the alleged institutional injury, the Supreme
Court left open the possibility that some institutional injuries
would be sufficient to confer a legislative body standing. If the
Court in Raines had been of the view that no institutional injury
to a legislative body could be adequate to confer standing, it
would not have bothered to identify problems with the specific
institutional injury alleged. The Court would have stated that
                                7
the alleged injury was an institutional one incurred by a
legislative body and left it at that. Furthermore, in Arizona
State Legislature v. Arizona Independent Redistricting
Commission, 135 S. Ct. 2652 (2015), the Supreme Court
distinguished Raines and held that the Arizona State
Legislature qua legislature had incurred an institutional injury
in its loss of redistricting authority where the authority was
vested, by a ballot initiative, in an independent entity. The
Court’s holding thus precludes the view that there is standing
only when an individual right is implicated. See also Sixty-
Seventh Minn. State Senate v. Beens, 406 U.S. 187 (1972).

     Second, the Raines plaintiffs’ attempt to litigate the
dispute was “contrary to historical experience.” Raines, 521
U.S. at 829. History is different here than it was in Raines, for
the relevant history is Presidential cooperation with the
legislative Branch exercising its constitutional responsibilities
with respect to impeachment. Although there have been
relatively few instances of interbranch subpoena-enforcement
litigation in the federal courts, the history of Presidential
cooperation means that there have been few occasions
necessitating resort to the courts. The degree of Presidential
interference with the constitutional responsibilities of
Congress, giving rise to the instant lawsuit, see, e.g., Oral Arg.
Tr. at 21, is a dramatic break with past Presidential practice of
acknowledging the gravity of Congress’s constitutional
responsibilities, including impeachment, and responding with
requested information. Although there may have been isolated
instances of Presidential nondisclosure of requested Executive
Branch documents or testimony, this broad and indiscriminate
defiance flouts the “respect due to coequal and independent
departments” of the federal government, Marshall Field & Co.
v. Clark, 143 U.S. 649, 672 (1892), and “disregards that
coequal position in our system of the three departments of
government,” id. at 676, and the “reciprocity” each branch
                               8
owes to each other, Youngstown Sheet & Tube Co. v. Sawyer,
343 U.S. 579, 635 (1952) (Jackson, J., concurring). Indeed, the
fact that the Supreme Court has not squarely addressed the
question presented here is unsurprising, given the long history
of Presidential cooperation with congressional investigations.

     Furthermore, federal courts have traditionally decided
cases such as this one, given that the courts have entertained
Congressional subpoena-enforcement lawsuits against
Executive Branch officials since 1974. This court, sitting en
banc in Senate Select Committee on Presidential Campaign
Activities v. Nixon, 498 F.2d 725 (D.C. Cir. 1974),
unanimously enforced a Senate Committee subpoena duces
tecum served on the President for production of the “Nixon
tapes.” The court did not independently analyze jurisdiction,
including Article III standing, observing without critique that
the district court had addressed and rejected the President’s
contention that the lawsuit was non-justiciable because it was
an interbranch conflict. See id. at 728. “Finding the reasoning
of this court in Nixon v. Sirica, which concerned a grand jury
subpoena, ‘equally applicable to the subpoena of a
congressional committee,’ the [d]istrict [c]ourt held that, under
that case and the relevant Supreme Court precedent, the issues
presented to it were justiciable.” Id. (emphasis added) (quoting
Senate Select Comm. on Presidential Campaign Activities v.
Nixon, 370 F. Supp. 521 (D.D.C. 1974)). This court was
satisfied with that analysis and so proceeded to address the
merits of the case. See id. at 728–29.

     This court revisited a similar issue in United States v.
AT&T, 551 F.2d 384 (D.C. Cir. 1976). There, the court
considered a suit brought by the Executive Branch to enjoin
AT&T from complying with a congressional subpoena on
national security grounds. The President had directed AT&T,
“as an agent of the United States, to respectfully decline to
                                 9
comply with the Committee subpoena,” id. at 387, and the
House of Representatives had intervened as a defendant to
represent its interest in AT&T’s compliance with the subpoena.
As such, the court characterized the case as a “portentous clash
between the executive and legislative branches,” id. at 385, and
undertook a more extensive jurisdictional analysis than in
Senate Select Committee. The court reasoned that “Senate
Select Committee establishes, at a minimum, that the mere fact
that there is a conflict between the legislative and executive
Branches over a congressional subpoena does not preclude
judicial resolution of the conflict,” id. at 390, and held that “[i]t
is clear that the House as a whole has standing to assert its
investigatory power, id. at 391.

     More recently, courts have likewise held that the federal
courts have jurisdiction to decide a Congressional subpoena-
enforcement action against a former White House Counsel and
one of the highest-ranking members of the Executive Branch,
the Attorney General. See Comm. on the Judiciary, U.S. House
of Representatives v. Miers, 558 F. Supp. 2d 53 (D.D.C. 2008);
Comm. on Oversight & Gov’t Reform v. Holder, 979 F. Supp.
2d 1 (D.D.C. 2013). AT&T and Senate Select Committee are
our precedent for the proposition that the Committee has
standing here and demonstrate, as Raines requires, that these
interbranch disputes have been amenable to judicial resolution.
The Supreme Court has acknowledged that historical practice
is constitutionally significant even when it does not extend as
far back into the past as the Founding. In NLRB v. Noel
Canning, 134 S. Ct. 2550 (2014), the Supreme Court was asked
to interpret the Recess Appointments Clause of the
Constitution. The Court noted that “in interpreting the Clause,
we put significant weight upon historical practice,” and stated
that “precedent[] show[s] that this Court has treated practice as
an important interpretive factor even when the nature or
longevity of that practice is subject to dispute, and even when
                                10
that practice began after the founding era.” Id. at 2559–60; see
also id. at 2560 (collecting cases).

     Third, in Raines the plaintiff Members of Congress had
“not been authorized to represent their respective Houses of
Congress in this action, and indeed both Houses actively
oppose[d] their suit.” Raines, 521 U.S. at 829. Not so here.
The Committee’s lawsuit was authorized by the House of
Representatives in H. Res. 430, 116th Cong. (2019).
Subsequent Supreme Court treatment of Raines has reaffirmed
that the key feature of that case, which was fatal to the
plaintiffs’ standing, was that there was a mismatch between the
individual legislators filing suit and the institutional injury, to
the entire Congress, that they sought to vindicate.

     In Arizona State Legislature, 135 S. Ct. 2652, the Supreme
Court rejected the argument that Raines stood for the
proposition that the Arizona State Legislature lacked standing
and characterized Raines as “holding specifically and only that
‘individual members of Congress [lack] Article III standing.’”
Id. at 2664 (alteration in original) (quoting Raines, 521 U.S. at
813–14). The plaintiff in Arizona State Legislature had
standing and the plaintiffs in Raines did not, the Court
explained, because the former, but not the latter, was “an
institutional plaintiff asserting an institutional injury.” Id.
“That ‘different . . . circumstanc[e]’ was not sub judice in
Raines.” Id. (alterations in original) (citation omitted) (quoting
Raines, 521 U.S. at 830).

     Also, in Virginia House of Delegates v. Bethune-Hill, 139
S. Ct. 1945 (2019), the Supreme Court relied on Raines in
deciding that a single House of a bicameral state legislature did
not have standing to appeal judicial invalidation of a state
redistricting plan when the state constitution vested that
authority in the General Assembly, of which the House of
                               11
Delegates was only a part. Although the outcome in Virginia
House of Delegates differed from that in Arizona State
Legislature, it rested on the same understanding of Raines.
Citing Raines, the Court reasoned that “[j]ust as individual
members lack standing to assert the institutional interests of a
legislature, a single House of a bicameral legislature lacks
capacity to assert interests belonging to the legislature as a
whole.” Id. at 1953–54 (citation omitted). In Virginia House
of Delegates, the Court distinguished Arizona State Legislature
on the grounds that in the latter, “there was no mismatch
between the body seeking to litigate and the body to which the
relevant constitutional provision allegedly assigned exclusive
redistricting authority.” Id. at 1954.

     Thus, the Supreme Court in both Arizona State Legislature
and Virginia House of Delegates considered Raines to stand for
the proposition that although a legislative institution may
properly assert an institutional injury, an individual
unauthorized Member of that institution may not. See Virginia
House of Delegates, 139 S. Ct. at 1953-54. There being no
mismatch here, the central obstacle to the plaintiffs’ standing
in Raines is not present. And while the Supreme Court has
twice endorsed this narrower understanding of Raines, namely
that the chief defect in plaintiffs’ case was their lack of
authorization, it has never relied upon Raines for the broad
propositions advanced by McGahn in the instant case. So too
on three other occasions, this court has held that unauthorized
legislators lack standing to vindicate injuries to the legislative
bodies of which they are a part. Blumenthal v. Trump, No. 19-
5237 (slip op.) (D.C. Cir. Feb. 7, 2020), Campbell v. Clinton,
203 F.3d 19 (D.C. Cir. 2000), and Chenoweth v. Clinton, 181
F.3d 112 (D.C. Cir. 1999), all involved individual unauthorized
legislators’ attempts to sue the President.           The court
appropriately relied on Raines to reject standing in all three of
those cases. Because the instant lawsuit has been expressly
                               12
authorized by the full House of Representatives, neither those
three cases nor Raines stands for the proposition that the
Committee lacks Article III standing.

     Fourth, declining to exercise jurisdiction over the
plaintiffs’ lawsuit in Raines did not deprive individual
Members of an “adequate remedy” or “foreclose[] the [Line
Item Veto] Act from constitutional challenge.” Raines, 521
U.S. at 829. Significantly, on two occasions, the Department’s
Office of Legal Counsel (“OLC”) has concluded that there is
no other adequate remedy for the House’s injury. A 1984 OLC
Opinion authored by Acting Assistant Attorney General
Theodore Olson analyzed the methods available to Congress to
enforce a subpoena and concluded that there was no
constitutionally viable alternative to a civil subpoena-
enforcement action in federal court, that is, the very mechanism
that the House pursues here. See Prosecution for Contempt of
Congress of an Executive Branch Official Who Has Asserted a
Claim of Executive Privilege, 8 Op. O.L.C. 101 (1984)
(“Olson”). As OLC explained, Congress has two potential
alternatives to a civil enforcement action: First, it can hold a
recalcitrant subpoena recipient in contempt and refer the
citation to the Department of Justice for prosecution under the
criminal contempt of Congress statute, 2 U.S.C. 192.
Conviction under the statute can result in imprisonment of up
to one year and a fine of up to $1,000. See id. Second,
Congress can detain a subpoena recipient, pursuant to its
inherent contempt authority.         See generally Jurney v.
MacCracken, 294 U.S. 125 (1935). Neither option is
practicable. First, the criminal contempt statute is not available
to vindicate the House’s injury. The Olson Opinion concluded
that the “contempt of Congress statute does not require and
could not constitutionally require a prosecution” of an
Executive Branch official who defies a Congressional
subpoena on the basis of Executive privilege “or even . . . a
                              13
referral to a grand jury of the facts relating to the alleged
contempt.” Olson, 8 Op. O.L.C. at 142. Because a President
may sometimes be required, in order to faithfully perform his
constitutional duties, to withhold certain requested information
from Congress, prosecuting a subordinate for “act[ing] to aid
the President’s performance of [that] duty would be . . .
inconsistent with the Constitution.” Id.

     Two years later, Assistant Attorney General Charles
Cooper reaffirmed “that the contempt of Congress statute
simply was not intended to apply and could not constitutionally
be applied to an Executive Branch official who asserts the
President’s claim of executive privilege.” Response to
Congressional Requests for Information Regarding Decisions
Made Under the Independent Counsel Act, 10 Op. O.L.C. 68,
83 (1986) (“Cooper”). Both OLC Opinions make clear that the
Department of Justice understands itself not to be required to
prosecute an Executive Branch official who has declined, on
the basis of Executive privilege, to comply with a
Congressional subpoena. Therefore, citing McGahn for
contempt and referring the citation to the Department of Justice
for prosecution would be ineffective because the Department
would decline to pursue the prosecution. Indeed, it strains
credulity to suppose that the President would direct McGahn
not to comply with the subpoena at issue and subsequently
countenance a criminal prosecution of his former White House
Counsel for failing to comply with the subpoena.

    The second alternative, detaining McGahn pursuant to the
House’s inherent contempt authority, is similarly
impracticable. Understandably desiring not to risk physical
combat with the Executive Branch, cf. Oral Arg. Tr. at 53–54,
In re App. of Comm. on Judiciary, U.S. House of
Representatives, for an Order Authorizing Release of Certain
Grand Jury Materials, No. 19-5288 (D.C. Cir. Jan. 3, 2020),
                               14
the House has declined to use that authority to detain an
Executive official for nearly 100 years. OLC has concluded
that Congress’s exercise of its inherent contempt authority to
arrest an Executive official is not viable, although for different
reasons. The OLC has focused not on the unseemliness and
undesirableness of physical confrontation between the
Branches but rather on the concern that subjecting close
presidential advisors to Congressional detention would unduly
chill such advisors in the exercise of their duties in service of
the President’s performance of his constitutional functions.
See Olson, 8 Op. O.L.C. at 140. OLC has twice suggested that
“the same reasoning that suggests that the [criminal contempt]
statute could not constitutionally be applied against a
Presidential assertion of privilege applies to congress’ inherent
contempt powers as well.” Id. at 140 n.42; Cooper, 10 Op.
O.L.C. at 86. Separate from the legal question of whether such
detention would comport with the Constitution, Cooper also
noted the practical unlikelihood that Congress would pursue
that relief, noting that Congress had not used its inherent
contempt authority since 1917 and that “it seems most unlikely
that Congress would dispatch the Sergeant-at-Arms to arrest
and imprison an Executive Branch official who claimed
executive privilege.” Cooper, 10 Op. O.L.C. at 86. It suffices
here to note that the prospect that the House will direct its
Sergeant at Arms to arrest McGahn is vanishingly slim, so long
as a more peaceable judicial alternative remains available.

     Significantly, in Raines, the Supreme Court stated that if
any of the four considerations it relied upon had been different,
the outcome of the standing analysis might have been different.
See Raines, 521 U.S. at 829. Here, not just one but all four
factors are different than they were in Raines. Consequently,
Raines does not support, much less dictate, that the Committee
lacks standing here.
                              15
                              II.

     The court undoubtedly must proceed with caution given
the separation of powers principles implicated when a House
of Congress files a lawsuit against a former close presidential
advisor. Courts should resolve such disputes only as a “last
resort,” Raines, 521 U.S. at 833 (Souter, J., concurring)
(quoting Valley Forge Christian College v. Americans United
for Separation of Church and State, Inc., 454 U.S. 464, 474
(1982)). Here, it is appropriate for the court to exercise
jurisdiction for two reasons.

     First, subpoena enforcement is a “familiar judicial
exercise,” Zivotofsky ex rel. Zivotofsky v. Clinton, 556 U.S.
189, 196 (2012), with which courts are well-acquainted,
because judicial enforcement of a subpoena is an ordinary
corollary to civil litigation. See, e.g., Miers 558 F. Supp. 2d
53. The Federal Rules of Civil Procedure authorize a party to
issue, under the auspices of the court, a subpoena ordering
testimony, document production, or production of other
tangible objects. See FED. R. CIV. P. 45(a). If the recipient of
such a civil subpoena objects on the grounds that compliance
would require the disclosure of privileged matter, then a motion
requesting that the court quash the subpoena would be
available. See FED. R. CIV. P. 45(e)(2). The court must quash
or modify the subpoena if it determines that the subpoena
“requires disclosure of privileged or other protected matter.”
FED. R. CIV. P. 45(d)(3). If the party has no valid grounds for
objecting, however, the court may enforce the subpoena by
holding in contempt a person who refuses to obey it. See FED.
R. CIV. P. 45(g). Thus, the precise function that the Committee
asks the court to perform — determining whether McGahn has
a valid excuse for failing to appear before the Committee and
compelling his compliance if he does not — is a commonplace
feature of civil litigation in federal court. In exercising
                               16
jurisdiction over the Committee’s subpoena-enforcement suit,
the court does not take sides in an interbranch dispute or
involve the court in any political dispute, because the court
need only to address whether McGahn must appear before the
Committee in response to a valid subpoena; what he does at
that point remains to be seen. Although this case comes to us
against the factual background of a bitter political battle over
presidential impeachment, that does not render the case itself
non-justiciable as “political,” for “courts cannot avoid their
responsibility merely ‘because the issues have political
implications.’” Zivotofsky, 566 U.S. at 196 (quoting INS v.
Chadha, 462 U.S. 919, 943 (1983)).

     Furthermore, what the Committee seeks here is quite
narrow: a declaration that McGahn is required by law to appear
before it. Neither the subpoena itself nor the district court’s
order that he comply with that subpoena requires him to answer
any questions before the Committee. “[T]he question of
whether or not the recipient of a subpoena has to disclose, or
may withhold, the particular information that the subpoena
requests is entirely distinct from the question of whether the
recipient of a subpoena has the legally enforceable duty to
perform in response to a subpoena at all.” Dist. Ct. Op. at 31.
The district court explained that it reached only the latter
question: rejecting the claim of absolute immunity, “as far as
the duty to appear is concerned, this Court holds that Executive
branch officials are not absolutely immune from compulsory
congressional process.” Id. “[W]hether or not the law requires
the recalcitrant official to release the testimonial information
that the congressional committee requests is a separate
question, and one that will depend in large part on whether the
requested information is itself subject to withholding consistent
with the law on the basis of a recognized privilege.” Id.
                                17
     Consequently, compliance with the subpoena, and with the
district court’s order, requires only that McGahn appear before
the Committee so that it may ask him questions. Although the
applicability of any given privilege in response to any given
question is beyond the scope of the instant case, at least in its
present posture, it is notable both that McGahn has testified
before a grand jury concerning at least some of the matters that
are the subject of the subpoena and that McGahn potentially
has at his disposal various reasons to decline to answer a
question, see Op. at 16–19 (Henderson, J.). Given McGahn’s
role as a close presidential advisor, it is plausible that he could
properly assert the executive privilege, state secrets privilege,
or attorney-client privilege in response to at least some of the
Committee’s questions. Although the President has claimed
that McGahn is absolutely immune from compulsory
Congressional process itself and directed him not to comply
with the subpoena, there has been no formal assertion of
executive privilege. Potentially available privileges are
powerful protections of the President’s interest in Executive
Branch confidentiality, and they remain unaffected by an order
compelling McGahn to appear before the Committee.

     Second, McGahn’s suggestion that there are alternative
remedies available to Congress flies in the face of OLC’s
opinions that these are impracticable. Practically speaking,
based on the current record, Congress will obtain McGahn’s
appearance by proceeding in court, or not at all. One of my
colleagues points to use of the contempt power, withholding
appropriations, “harness[ing] public opinion,” “delay[ing] or
derail[ing] the President’s legislative agenda,” and
impeachment. Op. at 13 (Griffith, J.). Some of these remedies
cannot be undertaken by a single House of Congress, and in
any event, OLC did not consider them possible tools for the
enforcement of a Congressional subpoena. Further, OLC has
opined that the criminal contempt statute does not apply to
                               18
Executive Branch officials asserting a claim of Executive
privilege, Olson, 8 Op. O.L.C. at 142, and so it is extremely
likely that the Department of Justice would refuse to prosecute
McGahn were he cited for contempt. Similarly, although the
House could direct its Sergeant at Arms to arrest and detain
McGahn until he complies with the subpoena, the House has
reasonably exhibited its desire not to engage in a personal arrest
of, or physical confrontation with, an Executive Branch official
when judicial process is available. The infrequency with which
Congress has detained an Executive Branch official —twice in
the country’s history, and not since 1916, see Marshall v.
Gordon, 243 U.S. 521 (1917) — attests to the impracticability
of that remedy.

     OLC has also drawn the reasonable inference that, lacking
any other effective way to enforce its subpoena, a House of
Congress may bring a civil subpoena-enforcement action in
federal court. Congress has a “legitimate and powerful
interest” in obtaining information necessary to the performance
of its constitutional responsibilities, and Congress could
“vindicate its asserted right to obtain any documents by a civil
action for enforcement of a congressional subpoena,” in lieu of
a criminal contempt citation or exercise of its inherent
contempt authority. Olson, 8 Op. O.L.C. at 137; Cooper, 10
Op. O.L.C. at 83 (“a civil suit seeking declaratory enforcement
of the subpoena” is one of the three possible options available
for Congressional subpoena enforcement). Analyzing Senate
Select Committee, among other precedent, OLC concluded that
“although the civil enforcement route has not been tried by the
House, it would appear to be a viable option.” Id. at 88. So, in
acknowledgement of the impracticability of alternatives, OLC
has concluded that Congress may file a subpoena-enforcement
action in federal court. The majority’s rejection of that
conclusion leaves the House unable to enforce its subpoena,
                               19
dramatically undermining its ability to fulfill its constitutional
obligations now and going forward.

                               III.

      The interbranch nature of this lawsuit requires the court to
carefully review the separation of powers considerations
associated with exercising jurisdiction over this case. “Raines
. . . may . . . require us to merge our separation of powers and
standing analyses.” Chenoweth, 181 F.3d at 116. Yet
McGahn’s various arguments that proper respect for the
separation of powers dictates that the Committee lacks standing
are unpersuasive, as are those of my colleague, see Op. at 7–9
(Henderson, J.), inasmuch as the circuit courts provide a fitting
place to offer analyses, ultimately for the Supreme Court’s
review.

     First, McGahn argues that deciding this lawsuit would
constitute a Congressional arrogation of power, providing it
another tool to achieve victory in an interbranch struggle with
the Executive. In his view, Congress already has several tools
at its disposal in such conflicts, and it disrupts the delicate
balance between Congress and the Executive to afford the
former another tool. These tools are impracticable here, as
OLC has twice explained in formal Opinions. Further, the
suggestion that a civil subpoena-enforcement suit in federal
court is a “new” weapon in Congress’s arsenal is unwarranted.
Federal courts have consistently permitted Congress to bring
civil subpoena-enforcement actions, going back to 1974.
McGahn can point to no federal court that has accepted the
argument that Congress lacks standing to file a subpoena-
enforcement action in federal court against an Executive
Branch official; to the contrary, every court to have taken up
the question has determined that there is standing in such a
case. Thus, the better understanding is that the current balance
                                20
of power between the two political Branches includes
Congress’s power to vindicate in federal court its constitutional
right to compulsory process. So understood, what would
disrupt the present balance of power is not a holding that such
lawsuits are permissible but the decision that they are not. On
the one hand, it is true that the judiciary can disrupt the delicate
balance of powers between the Branches when it intervenes in
a dispute in which it ought not. On the other hand, it is also
true that the judiciary can upset that careful equilibrium when
it dismisses a suit that it ought to decide. In precluding
Congress’s resort to the courts to enforce a subpoena, the court
encourages increased Presidential non-cooperation with
Congressional subpoenas and thereby substantially undermines
the ability of Congress to acquire information from the
Executive Branch necessary to the performance of its
constitutional responsibilities. That outcome will have broad
disruptive consequences for relations between Congress and
the President going forward and substantially upset the status
quo.

      To the extent my colleague attempts to limit the breadth of
his decision that the House lacks Article III standing by stating
that the outcome might change if, in the future, there were a
statute “expressly authoriz[ing]” a Congressional subpoena-
enforcement lawsuit, Op. at 28 (Griffith, J.), this remarkable
suggestion is difficult to take seriously. The theory is that “a
statute authorizing suit would reflect Congress’s (and perhaps
the President’s) view that judicial resolution of interbranch
disputes is ‘consistent with a system of separated powers,’”
which in turn would “render suits to enforce subpoenas
‘judicially cognizable.’” Id. at 36 (first quoting Allen v. Wright,
468 U.S. 737, 752 (1984); then quoting Raines, 521 U.S. at
819). Having claimed that “separation-of-powers principles
and historical practice compel us to dismiss” the Committee’s
suit, id. at 19, the suggestion is that the political Branches might
                              21
undo the court’s constitutional ruling that the Committee lacks
Article III standing simply by expressing a different view of
the separation of powers principles at stake in this case.
Although the political Branches can and sometimes do overrule
statutory rulings of the federal courts, courts — not Congress
or the President — are the final arbiter of the meaning of the
Constitution. See Marbury v. Madison, 5 U.S. (1 Cranch) 137
(1803); cf. City of Boerne v. Flores, 521 U.S. 507 (1997). The
proposition that the political Branches could overrule a
constitutional holding of the court by confirming that they have
a different understanding of the separation of powers
misrepresents the role of the court in that system of separated
powers.

     Second, according to McGahn, exercising jurisdiction here
would impede the Executive in the performance of its
constitutional responsibilities. The traditional means of
enforcing Congressional subpoenas, according to McGahn, has
been by the criminal contempt statute. By attempting to
enforce its subpoena directly in federal court and
circumventing the Executive’s prosecutorial role, he maintains
that the House is infringing on the Executive’s exclusive
authority to enforce the law. Yet, as explained, OLC twice
opined that the criminal contempt statute does not and could
not apply to a close Presidential advisor, the Department of
Justice would almost certainly not pursue a prosecution of
McGahn. Indeed, OLC has concluded that prosecution of
McGahn for his failure to comply with the House subpoena is
not a constitutional obligation of the President but would be
unconstitutional because it would indirectly interfere with the
President’s performance of his duties. The argument that this
lawsuit would effect a circumvention of the President’s
performance of his constitutional responsibilities is thus
misplaced. This statement is also misguided because it ignores
the fact that enforcement of congressional subpoenas is not
                               22
committed exclusively to the Executive Branch. Congress
itself possesses the power to enforce its subpoena itself through
its inherent contempt power. See generally Jurney, 294 U.S.
125. Because Congress may act unilaterally to enforce a
subpoena, McGahn’s view that the House may not
“circumvent” the law-enforcement duty of the Executive
Branch is unavailing.

     Third, McGahn argues that assuming jurisdiction here
threatens to undermine the Judiciary itself. He maintains that
for the courts to intervene in interbranch disputes risks
undermining public confidence in the judiciary. Judicial
“intervention” in an “interbranch controversy” could “risk
damaging the public confidence that is vital to the functioning
of the Judicial Branch,” Raines, 521 U.S. at 833 (Souter, J.,
concurring), but that risk is minimal here. As discussed, the
scope of the legal question that the Committee asks this court
to decide is narrow and offers no occasion for the court to
weigh in on the political dispute between the House and the
President. This is not a case that risks “embroiling the federal
courts in a power contest nearly at the height of its political
tension.” Id. Although there is a dramatic backdrop of a highly
charged political battle over the impeachment of the President,
there is nothing political about the case itself. And speculation
that Congress or the President might attempt to politicize a
decision of this court does not justify a refusal to exercise
jurisdiction over the Committee’s lawsuit, for “the judiciary
has a responsibility to decide cases properly before it, even
those it ‘would gladly avoid.’” Zivotofsky, 566 U.S. at 194
(quoting Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 404
(1821)).

     Although the dispute occurs against the backdrop of a
bitter political struggle over the impeachment of the President,
the narrow legal question of whether McGahn must appear in
                               23
response to a valid subpoena is not a political dispute. That the
political Branches disagree as to the proper resolution on the
merits does not render this lawsuit a political dispute.
Otherwise, any separation of powers cases in which the
interests of the two political Branches are at odds, see, e.g.,
Zivotofsky ex rel. Zivotofsky v. Kerry, 576 U.S. 1 (2015), would
have been inappropriately considered. Nor does the fact that
the court would necessarily declare one Branch’s actions
unlawful render this subpoena-enforcement suit non-
justiciable. Courts regularly review the actions of Congress or
the Executive Branch for compliance with the Constitution,
and indeed doing so is a bedrock feature of judicial review, see
Marbury, 5 U.S. (1 Cranch) 137. Although courts should do
so only as a “last resort,” see Raines, 521 U.S. at 833 (Souter,
J., concurring) (quoting Valley Forge Christian College, 454
U.S. at 474), the fact that deciding the case would require the
court to declare unlawful the action of one Branch does not,
standing alone, justify dismissing the Committee’s lawsuit.
The Supreme Court has developed a robust doctrine for
determining when a lawsuit presents a non-justiciable political
question, designed to keep courts out of political disputes. See
Baker v. Carr, 369 U.S. 186 (1962). Tellingly, McGahn does
not argue that this dispute presents a political question within
the meaning of Carr.

     During the President’s impeachment trial in the Senate,
both sides referenced this lawsuit in connection with the second
Article of Impeachment, alleging that the President obstructed
Congress. Such references do not mean that the dispute is too
political for judicial resolution. Rather, those statements
illustrate the futility of subpoena enforcement absent judicial
involvement and of attempting to dispose of this case in a
manner that escapes comment by the political Branches. The
President’s personal counsel argued to the Senate: “We’re
acting as if the courts are an improper venue to determine
                                24
constitutional issues of this magnitude . . . . That is why we
have courts. That is why we have a federal judiciary.” Senate
Trial Tr., Day 2, pt.1, at 1:07:08–32, In re Impeachment of
President Donald J. Trump (Jan. 21, 2020). The suggestion
was thus that the President ought not be impeached for
obstructing Congress’s investigation because the House could
have acquired the documents and testimony it wanted by
pursuing its case in federal court. Of course, that is not what
McGahn has argued. More broadly, it illustrates that regardless
of how the court decides the limited question before it, it has,
as in any subpoena-enforcement litigation, no power to control
comments about it. Because the political Branches will likely
attempt to bolster their positions in the impeachment fight
using the court’s decision, regardless of the disposition, this
cannot be a reason for the court to abstain. Furthermore, the
infrequency of Congressional lawsuits against the Executive in
the aftermath of Senate Select Committee, AT&T, and Miers
belies that exercising jurisdiction here will open the courts to a
deluge of political lawsuits between the other two Branches of
the federal government. The paucity of such cases instead
suggests that Congress generally has preferred not to resort to
the courts in order to obtain information for the discharge of its
constitutional duties.

     Finally, the view that deciding this subpoena-enforcement
issue would “displace the long-established process by which
the political branches resolve information disputes,” Op. at 12
(Griffith, J.), is backward. At least since the 1970s, the political
Branches have negotiated their informational disputes against
the backdrop of possible resort to the courts. By foreclosing
that possibility going forward, the court now diminishes the
incentive the Executive Branch might have to reach an
accommodation. Future Presidents may direct widescale non-
compliance with lawful Congressional inquiries, secure in the
knowledge that Congress can do little to enforce a subpoena
                               25
short of directing a Sergeant at Arms to physically arrest an
Executive Branch officer. By encouraging Presidential
stonewalling, the court effectively dismantles the
accommodation process.

                               IV.

     For the foregoing reasons, the House of Representatives
has appropriately sought judicial enforcement of its subpoena
of McGahn in the face of the unprecedented degree of
Presidential non-cooperation. The House has a cause of action
to bring a subpoena-enforcement suit in federal court seeking
declaratory and injunctive relief requiring McGahn’s
compliance with the subpoena, given its need for evidence if it
is to determine whether and more precisely how to exercise its
power of impeachment. There is a long history of parties
resorting to the courts to enjoin unlawful, and specifically
unconstitutional, Executive Branch action. See, e.g., Ex parte
Young, 209 U.S. 123 (1908). That is precisely what the House
asks the court to do here, given that the object of its lawsuit is
to compel McGahn to appear before its duly authorized
Committee in compliance with its subpoena, and its right to
have him do so is rooted in Article I of the Constitution.

     Even if a cause of action directly under the Constitution
were inadequate, the Declaratory Judgment Act provides a
cause of action for Congress to enforce its subpoena. The Act
requires that there be “a case of actual controversy” over which
a federal court may exercise jurisdiction; it then authorizes the
court to “declare the rights and other legal relations of any
interested party seeking such declaration, whether or not
further relief is or could be sought.” 28 U.S.C. § 2201(a).
Those two requirements — (1) an actual case or controversy,
and (2) federal court jurisdiction — are met here. First, this is
an actual case or controversy, with antagonistic parties who
                                26
have separate sincere interests in the outcome. Given that the
Committee has Article III standing, it follows that this is a
genuine case or controversy. Second, for the reasons that
follow, 28 U.S.C. § 1331 supplies federal jurisdiction over this
lawsuit. The statutory requirements for proceeding under the
Declaratory Judgment Act are thus met.

     The various limits that the Supreme Court and this court
have placed upon lawsuits brought under the Declaratory
Judgment Act do not preclude the House from proceeding
under the Act. First, the Supreme Court has long stressed that
the Declaratory Judgment Act does not provide an independent
source of federal jurisdiction. See Skelly Oil Co. v. Phillips
Petroleum Co., 339 U.S. 667, 671 (1950). In Skelly Oil, the
Supreme Court stated that the Declaratory Judgment Act
“enlarged the range of remedies available in the federal courts
but did not extend their jurisdiction.” Id. In that case, plaintiffs
filed suit pursuant to the Declaratory Judgment Act asking the
federal court to interpret a contract provision, a question solely
of state law. Id. at 672. The Court decided that the mere fact
that the plaintiffs had proceeded under the Act did not suffice
to render the case’s state contract law issue a federal question
for purposes of § 1331. See id. at 671–72. The proscription of
Skelly Oil is no obstacle to the Committee here because the
court has jurisdiction under 28 U.S.C. § 1331. Thus, the
Committee does not impermissibly seek to rely on the Act as a
source of federal court jurisdiction.

     Second, the Declaratory Judgment Act “presupposes the
existence of a judicially remediable right.” C&E Servs., Inc. v.
D.C. Water & Sewer Auth., 310 F.3d 197, 201 (D.C. Cir. 2002)
(quoting Schilling v. Rogers, 363 U.S. 666, 677 (1960)). In
C&E Services, the issue was whether the appellant could obtain
a declaratory judgment that, in structuring its bidding process,
the D.C. Water & Sewer Authority had violated the federal
                               27
Service Contract Act. The court held that it could not, because
the Service Contract Act required any dispute arising under it
to be resolved by the Secretary of Labor; the Declaratory
Judgment Act was not an avenue to circumvent that statutory
requirement. See id. at 202. Citing Schilling v. Rogers, 363
U.S. 666 (1960), the court stated that “federal courts may not
declare a plaintiff’s rights under a federal statute that Congress
intended to be enforced exclusively through a judicially
unreviewable administrative hearing.” Id. at 201. That makes
C&E Services quite different from the instant case because here
the Committee is suing in the context of its constitutional duty
of impeachment to enforce a right to compulsory process that
follows from the constitution, not a statute. Furthermore,
because the Committee does not assert a statutory right, there
is no statutorily mandated exclusive remedial scheme for
vindication of that right, as there was in C&E Services.

     More broadly, C&E Services and Schilling stand for the
proposition that the Declaratory Judgment Act provides no
substantive right that a plaintiff may seek to adjudicate in
federal court. Rather, the Act is a vehicle for vindicating some
separate and independent substantive right. There can be no
dispute that such a right exists here; the Constitution itself is
the source of the right that the Committee seeks to vindicate
here. The Supreme Court has long recognized Congress’s
broad power of inquiry and the concomitant right to compel
witnesses to appear before it. See, e.g., McGrain, 273 U.S. at
174. Thus, because the Committee here asserts a right based
on its constitutional duty, the requirement that a Declaratory
Judgment Act plaintiff rely on an independent substantive right
is satisfied.

     It is true, as McGahn emphasizes, that this court once
stated: “Nor does the Declaratory Judgment Act . . . provide a
cause of action.” Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir.
                               28
2011) (citation omitted). That statement was made in the
context of unique factual circumstances very different from
those of the instant case. In Ali, the appellants were Afghan
and Iraqi citizens detained abroad in their home countries in the
course of American military operations in those two countries.
See id. at 764. Their lawsuit sought, among other things, a
declaratory judgment that their treatment in detention violated
the law of nations, treaties to which the United States was a
party, and the Fifth and Eighth Amendments of the U.S.
Constitution. Id. at 764–65. In Ali, the court held that the
Declaratory Judgment Act did not provide the plaintiffs with a
cause of action, see id. at 778, casting doubt on the proposition
that the Fifth and Eighth Amendments protected the plaintiffs
at all, as they were detained outside the United States in a
country over which the United States did not exercise “de facto
sovereignty,” Boumediene v. Bush, 553 U.S. 723, 755 (2008).
The court wrote that “we have . . . held that the Suspension
Clause does not apply to Bagram detainees. [Appellants] offer
no reason — and we see none ourselves — why the plaintiffs’
Fifth and Eighth Amendment claims would be any stronger
than the Suspension Clause claims of the Bagram detainees.”
Ali, 649 F.3d at 772. The clear implication of that reasoning is
that the Fifth and Eighth Amendments did not apply to the Ali
plaintiffs, and thus that no constitutional right was at stake.
Here, no party disputes the existence of the constitutional right
— namely, the power of inquiry — that the House seeks to
vindicate, see McGrain, 273 U.S. at 174. Thus, the defect in
Ali was akin to the problem of C&E Services, namely that there
was no substantive right that plaintiffs could assert. So
understood, Ali does not prevent the House from proceeding
under the Declaratory Judgment Act here to vindicate an
established constitutional right.

     Furthermore, the federal courts have subject matter
jurisdiction over the Committee’s lawsuit pursuant to 28
                               29
U.S.C. § 1331, which grants statutory jurisdiction over “all
civil actions arising under the Constitution . . . of the United
States.” Because the House seeks to vindicate its right of
compulsory process, and because that power flows from
Article I of the Constitution, see, e.g., McGrain, 273 U.S. at
174, the Committee’s lawsuit arises under the Constitution.
This conclusion is bolstered by the analysis in AT&T, 551 F.2d
at 389, which recognized that there is federal-question
jurisdiction over such an interbranch dispute because of the
“constitutional powers” that the dispute implicates.

     To the extent McGahn maintains that 28 U.S.C. § 1365
amounts to an implied repeal of federal jurisdiction under
§ 1331, that argument is unpersuasive. Section 1365, entitled
“Senate actions,” confers on the U.S. District Court for the
District of Columbia original jurisdiction “over any civil action
brought by the Senate or any authorized committee or
subcommittee . . . to enforce, to secure a declaratory judgment
concerning the validity of, or to prevent a threatened refusal or
failure to comply with, any subpoena or order issued by the
Senate or committee or subcommittee.” 28 U.S.C. § 1365. By
explicitly granting the federal courts jurisdiction over a Senate
subpoena-enforcement action but not a House subpoena-
enforcement action, McGahn suggests, Congress intended that
the federal courts should not have jurisdiction over the latter.
Yet this argument overlooks the context of the statute, namely
that when Congress enacted § 1365 in 1978, § 1331 contained
an amount-in-controversy requirement for suits against private
parties and officials acting in the individual capacities. The
Senate had good reason to believe that this requirement would
be an obstacle to subpoena-enforcement suits; the district court
in Senate Select Committee had originally dismissed the
Senate’s lawsuit for failure to meet the requirement. See
Senate Select Comm. on Presidential Campaign Activities v.
Nixon, 366 F. Supp. 51, 59–61 (D.D.C. 1973). Congress
                              30
addressed this problem in 1978 with the enactment of § 1365,
which granted federal courts subject matter jurisdiction over
Senate subpoena-enforcement actions without regard to the
amount in controversy. See S. Rep. No. 95-170, at 20–21
(1978).

     Congress is free to address problems seriatim without
thereby implicating questions not before it. See, e.g.,
Williamson v. Lee Optical, 348 U.S. 483, 489 (1955)
(“[R]eform may take one step at a time, addressing itself to the
phase of the problem which seems most acute to the legislative
mind. The legislature may select one phase of one field and
apply a remedy there, neglecting the others.” (citation
omitted)). With § 1365, Congress was responding to a
particular problem: the amount in controversy requirement
that, until it was eliminated in 1980, prevented federal courts
from exercising jurisdiction over Congressional subpoena-
enforcement suits under § 1331. Given the specific obstacle
Congress overcame in enacting § 1365, there is no basis to
conclude the statute bears on federal jurisdiction over House
subpoena-enforcement actions. The inference that § 1365 has
repealed such jurisdiction is therefore unwarranted.

     At oral argument, McGahn’s Department counsel relied on
the legislative history of § 1365 in which two Senators stated
§ 1365 indicates that there is no federal jurisdiction over a
Congressional subpoena-enforcement suit unless specifically
authorized, and that Congress wants the courts to refrain from
exercising jurisdiction over such disputes. See Oral Arg. Tr. at
26–27. Yet given the jealousy with which each House of
Congress guards its constitutional prerogatives, it would be
inappropriate in the absence of a clear statutory directive to
conclude § 1365 also restricted the power of the House to file
a federal subpoena-enforcement action.
                              31
                              V.

    Today the court does not reach the merits of McGahn’s
absolute-immunity claim, although it concludes that McGahn
would be unlikely to prevail, see Op. at 9–20 (Henderson, J.).
Thus, it suffices at this point to observe that the analysis of
United States v. Nixon, 418 U.S. 683 (1974), would appear to
foreclose McGahn’s argument on the merits.

    Accordingly, I respectfully dissent.